Exhibit 10.37

Conformed Copy

 

14 NOVEMBER 2003

XL CAPITAL LTD
as Account Party

THE GUARANTORS
(as defined herein)

THE LENDERS PARTY HERETO
(as defined herein)

CITIBANK INTERNATIONAL PLC
as Agent and Security Trustee

CITIGROUP GLOBAL MARKETS LIMITED
as Arranger

 

--------------------------------------------------------------------------------

LETTER OF CREDIT FACILITY AND
REIMBURSEMENT AGREEMENT

--------------------------------------------------------------------------------

 

 


--------------------------------------------------------------------------------

CONTENTS

CLAUSE   PAGE 1. DEFINITIONS 4 2. THE FACILITY 18 3. UTILISATION OF THE FACILITY
19 4. TERMINATION OF LETTERS OF CREDIT 21 5. PAYMENT OF DEMANDS 25 6. THE
ACCOUNT PARTY’S LIABILITIES IN RELATION TO LETTERS OF CREDIT 26 7. DEFAULT
INTEREST 27 8. TERMINATION AND REDUCTION OF THE COMMITMENTS 28 9. FEES 28 10.
TAXES 31 11. TAX RECEIPTS 32 12. INCREASED COSTS 33 13. ILLEGALITY 34 14.
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS. 35 15. PAYMENTS GENERALLY; PRO
RATA TREATMENT; SHARING OF SET-OFFS. 36 16. GUARANTEE AND INDEMNITY 38 17.
REPRESENTATIONS AND WARRANTIES 42 18. AFFIRMATIVE COVENANTS 46 19. NEGATIVE
COVENANTS 51 20. EVENTS OF DEFAULT 56 21. THE AGENT, THE ARRANGER AND THE
LENDERS 58 22. NOTICES 66 23. WAIVERS AND AMENDMENTS 67 24. COSTS AND EXPENSES
68 25. INDEMNITIES 69 26. ALTERATION TO THE PARTIES 70 27. SET OFF 75 28.
MISCELLANEOUS PROVISIONS 76 29. GOVERNING LAW AND JURISDICTION 77 30. TREATMENT
OF CERTAIN INFORMATION; CONFIDENTIALITY 78 31. THIRD PARTY RIGHTS 79



--------------------------------------------------------------------------------

LETTER OF CREDIT FACILITY AND REIMBURSEMENT AGREEMENT
dated 14 November 2003

Between:

XL CAPITAL LTD, a company incorporated under the laws of the Cayman Islands (the
Account Party);

The GUARANTORS as defined below;

The LENDERS as defined below;

CITIBANK INTERNATIONAL PLC, as agent and trustee for the Lenders (and when
acting in such capacities the Agent and Security Trustee respectively); and

CITIGROUP GLOBAL MARKETS LIMITED (the Arranger).

1.  DEFINITIONS


Defined Terms

1.1   As used in this Agreement, the following terms have the meanings specified
below:

Affiliate means, with respect to a specified Person, another Person that
directly, or indirectly, Controls or is Controlled by or is under common Control
with the Person specified;

Applicable Percentage means, with respect to any Lender, the percentage of the
Total Commitments represented by such Lender’s Commitment. If the Total
Commitments or Commitment of a Lender have terminated or expired, the Applicable
Percentage shall be determined based upon the Total Commitments or Commitment of
such Lender (as the case may be) most recently in effect, giving effect to any
permitted assignments or transfers;

Applicant means each of Mid Ocean, Stonebridge Underwriting, NAC Reinsurance,
Dornoch, County Down, XL London Market and XL Re and any other Affiliate of the
Account Party as may be agreed by the Agent and the Account Party from time to
time;

Approved Credit Institution means a credit institution within the meaning of the
First Council Directive on the co-ordination of laws, regulations and
administrative provisions relating to the taking up and pursuit of the business
of credit institutions (No 77/780/EEC) which has been approved by Lloyd’s for
the purpose of providing guarantees and issuing or confirming letters of credit
comprising a member’s Funds at Lloyd’s;

Authorised Signatory means, in relation to an Obligor, any person who is duly
authorised (in such manner as may be reasonably acceptable to the Agent) and in
respect of whom the Agent has received a certificate signed by a director or
another Authorised Signatory of such Obligor setting out the name and signature
of such person and confirming such person’s authority to act;


--------------------------------------------------------------------------------

Available Commitment means in relation to a Lender at any time and save as
otherwise provided herein its Commitment less the amount of its participation in
the LC Exposures at such time PROVIDED THAT such amount shall not be less than
zero;

Available Facility means, at any time, the aggregate of the Available
Commitments adjusted, in the case of a proposed utilisation pursuant to a
Utilisation Request, so as to take into account:

(a)  any reduction in the Commitment of a Lender pursuant to the terms hereof;
and    (b)  any Letter of Credit which pursuant to any other Utilisation Request
is to be issued;


on or before the proposed Utilisation Date relating to such utilisation;

Availability Period means the period from (and including) the Closing Date to
(and including) the Commitment Termination Date;

Bilateral Letter of Credit has the meaning given to it in Clause 4.5(b);

BIS Qualifying Assets means fixed income securities issued or guaranteed by US
Government Agencies or by the Central Governments of any OECD country having a
financial strength rating of at least “A+” from Standard & Poor’s Rating
Services (or its successor);

Board means the Board of Governors of the Federal Reserve System of the United
States of America;

Business Day means any day that is not a Saturday, Sunday or other day on which
commercial banks in New York City, London or Bermuda are authorised or required
by Law to remain closed;

Capital Lease Obligations of any Person means the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalised amount thereof determined in accordance with GAAP;

Central Government means, without limitation, government departments, ministries
and central banks;

Change in Control means the occurrence of any of the following events or
conditions:

(a)  any Person or group of Persons (as used in Sections 13 and 14 of the
Securities Exchange Act of 1934 of the United States of America, and the rules
and regulations thereunder) shall have become the beneficial owner (as defined
in the rules promulgated by the SEC) of more than 40% of the voting securities
of the Account Party;



--------------------------------------------------------------------------------

(b)  the sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, of the assets of the
Account Party; or     (c)  a majority of the members of the Account Party’s
board of directors are persons who are then serving on the board of directors
without having been elected by the board of directors or having been nominated
for election by its shareholders;


Change in Law means (a) the adoption of any Law, rule or regulation after the
date of this Agreement, (b) any change in any Law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Clause 12.1 and 13, by any lending office of such Lender or by such Lender’s
holding company, if any) with any request, guideline or directive (whether or
not having the force of Law) of any Governmental Authority made or issued after
the date of this Agreement;

Charge Agreement means the charge agreement, in substantially the form set out
in Schedule 9 that may be required to be entered into by the Account Party as
chargor pursuant to the terms hereof and pursuant to which the Account Party
will grant cash cover in favour of the Security Trustee;

Closing Date means the date on which the conditions set out in Schedule 5
(Conditions Precedent) have, in the reasonable opinion of the Agent, been
satisfied;

Code means the Internal Revenue Code of 1986 of the United States of America, as
amended from time to time;

Commencement Date means, in respect of a Letter of Credit, the date upon which a
Letter of Credit shall become effective, being any date from (and including) the
Closing Date to (but excluding) 1 November 2004;

Commitment means, with respect to each Lender, the commitment of such Lender to
participate in the issue of Letters of Credit hereunder. The initial amount of
each Lender’s Commitment is set forth on Schedule 1, or in the Transfer
Certificate pursuant to which such Lender shall have assumed its Commitment, as
applicable, but in each case as such Commitment may be:

(a)  reduced from time to time pursuant to Clause 8 (Termination and Reduction
of the Commitments) or Clause 4.5 (b) (Replacement Letters of Credit); and   
(b)  reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Clause 26.3 (Transfers by Lenders);


Commitment Letter means the letter so titled from the Arranger to the Account
Party dated 18 September 2003;

Commitment Termination Date means 31 October 2004;

Consolidated Net Worth means, at any time, the consolidated shareholders’ equity
of the Account Party and its Subsidiaries;


--------------------------------------------------------------------------------

Control means the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. Controlling and
Controlled have meanings correlative thereto;

County Down means County Down Limited, a company incorporated under the laws of
England and Wales;

Default means any event or condition which constitutes an Event of Default or a
Potential Event of Default;

Default Period means the period from and including the date on which the Agent
makes payment of a Demand Amount to but excluding the date on which the Account
Party makes a corresponding reimbursement under Clause 6.1(a) and (b) (The
Account Party’s Indemnity to Lenders);

Demand Amount means a principal amount to be paid by the Account Party pursuant
to Clause 6.1(a) and (b) (The Account Party’s Indemnity to Lenders);

Dollars or $ refers to the lawful money of the United States of America from
time to time;

Dornoch means Dornoch Limited, a company incorporated under the laws of England
and Wales;

Environmental Laws means any Law, whether now existing or subsequently enacted
or amended, relating to (a) pollution or protection of the environment,
including natural resources, (b) exposure of Persons, including but not limited
to employees, to Hazardous Materials, (c) protection of the public health or
welfare from the effects of products, by-products, wastes, emissions, discharges
or releases of Hazardous Materials or (d) regulation of the manufacture, use or
introduction into commerce of Hazardous Materials, including their manufacture,
formulation, packaging, labelling, distribution, transportation, handling,
storage or disposal;

Environmental Liability means any liability, contingent or otherwise (including
any liability for damages, costs of environmental remediation, fines, penalties
or indemnities), of an Obligor or any Subsidiary resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing;

Equity Rights means, with respect to any Person, any subscriptions, options,
warrants, commitments, pre-emptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional shares
of capital stock of any class, or partnership or other ownership interests of
any type in, such Person;

ERISA means the Employee Retirement Income Security Act of 1974 of the United
States of America, as amended from time to time;


--------------------------------------------------------------------------------

ERISA Affiliate means any trade or business (whether or not incorporated) that,
together with the Account Party, is treated as a single employer under Clause
414(b) or (c) of the Code, or, solely for purposes of Clause 302 of ERISA and
Clause 412 of the Code, is treated as a single employer under Clause 414 of the
Code;

ERISA Event means (a) any reportable event, as defined in Clause 4043 of ERISA
or the regulations issued thereunder with respect to a Plan (other than an event
for which the 30-day notice period is waived); (b) the existence with respect to
any Plan of an accumulated funding deficiency (as defined in Clause 412 of the
Code or Clause 302 of ERISA), whether or not waived; (c) the filing pursuant to
Clause 412(d) of the Code or Clause 303(d) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan; (d) the
incurrence by any Obligor or any of such Obligor’s ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by an Obligor or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by any
Obligor or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by any Obligor or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from any Obligor or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganisation,
within the meaning of Title IV of ERISA;

Event of Default has the meaning assigned to such term in Clause 20;

Facility means the letter of credit facility granted to the Account Party
pursuant to this Agreement;

Facility Office means the office or offices notified by a Lender to the Agent in
writing on or before the date it becomes a Lender (or, following that date, by
not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement;

Fee Letters means the letters from the Arranger to the Account Party dated 18
September 2003, relating to the payment of certain fees;

Finance Documents means this Agreement, the Charge Agreement, the Commitment
Letter, the Fee Letters, any Letter of Credit and any other document or
documents as may be agreed by the Agent and the Account Party;

Final Expiration Date means the date on which a Letter of Credit terminates in
accordance with its terms;

Finance Parties means the Lenders, the Agent, the Arranger and the Security
Trustee;

Financial Officer means, with respect to any Obligor, a principal financial
officer of such Obligor;

Funds at Lloyd’s has the meaning given to it in paragraph 4 of the Membership
Bylaw (No. 17 of 1993);


--------------------------------------------------------------------------------

Funds at Lloyd’s Requirements means, in respect of any member, the amount
required to be maintained by that member as Funds at Lloyd’s;

Funds Date means the date notified by Lloyd’s each year as being the latest date
in that year by which Funds at Lloyd’s can be placed with Lloyd’s in order to
satisfy Funds at Lloyd’s Requirements in respect of the immediately succeeding
calendar year being, in respect of the 2003 calendar year, 21 November 2003 or
such other date as may be advised by Lloyd’s;

GAAP means generally accepted accounting principles in the United States of
America;

GIC means a guaranteed investment contract or funding agreement or other similar
agreement issued by an Obligor or any of its Subsidiaries that guarantees to a
counterparty a rate of return on the invested capital over the life of such
contract or agreement.

Governmental Authority means the government of the United Kingdom, or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government;

Guarantee means, with respect to any Person, without duplication, any
obligations of such Person (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guaranteeing or
intended to guarantee any Indebtedness of any other Person in any manner,
whether direct or indirect, and including without limitation any obligation,
whether or not contingent, (i) to purchase any such Indebtedness or any property
constituting security therefor for the purpose of assuring the holder of such
Indebtedness, (ii) to advance or provide funds or other support for the payment
or purchase of any such Indebtedness or to maintain working capital, solvency or
other balance sheet condition of such other Person (including without limitation
keepwell agreements, maintenance agreements, comfort letters or similar
agreements or arrangements) for the benefit of any holder of Indebtedness of
such other Person, (iii) to lease or purchase property, securities or services
primarily for the purpose of assuring the holder of such Indebtedness, or (iv)
to otherwise assure or hold harmless the holder of such Indebtedness against
loss in respect thereof. The amount of any Guarantee hereunder shall (subject to
any limitations set forth therein) be deemed to be an amount equal to the
outstanding principal amount of the Indebtedness in respect of which such
Guarantee is made. The terms Guarantee and Guaranteed used as a verb shall have
a correlative meaning;

Guarantors means each of the Account Party, XL America, XL Insurance, and XL Re;

Hazardous Materials means all explosive or radioactive substances or wastes and
all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law;


--------------------------------------------------------------------------------

Hedging Agreement means any interest rate protection agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement;

Indebtedness means, for any Person, without duplication (it being understood,
for the avoidance of doubt, that insurance payment liabilities, as such, and
liabilities arising in the ordinary course of such Person’s business as an
insurance or reinsurance company (including GICs and Stable Value Instruments)
or corporate member of Lloyd’s or as a provider of financial or investment
services or contracts (including GICs and Stable Value Instruments) (in each
case other than in connection with the provision of financing to such Person or
any of such Person’s Affiliates) shall not be deemed to constitute
Indebtedness): (i) all indebtedness or liability for or on account of money
borrowed by, or for or on account of deposits with or advances to (but not
including accrued pension costs, deferred income taxes or accounts payable of)
such Person; (ii) all obligations (including contingent liabilities) of such
Person evidenced by bonds, debentures, notes, banker’s acceptances or similar
instruments; (iii) all indebtedness or liability for or on account of property
or services purchased or acquired by such Person; (iv) any amount secured by a
Lien on property owned by such Person (whether or not assumed) and Capital Lease
Obligations of such Person (without regard to any limitation of the rights and
remedies of the holder of such Lien or the lessor under such capital lease to
repossession or sale of such property); (v) the maximum available amount of all
standby letters of credit issued for the account of such Person and, without
duplication, all drafts drawn thereunder (to the extent unreimbursed); and (vi)
all Guarantees of such Person.

Insurance Subsidiary means any Subsidiary which is subject to the regulation of,
and is required to file statutory financial statements with, any governmental
body, agency or official in any State or territory of the United States or the
District of Columbia which regulates insurance companies or the doing of an
insurance business therein.

Issuing Lender means any Lender in its capacity as an issuer of one or more
Letters of Credit hereunder;

Law means any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, order, injunction, writ, decree or award of any
Governmental Authority;

LC Disbursement means a payment made by a Lender pursuant to a Letter of Credit;

LC Exposure means the sum of (a) the aggregate undrawn amount of all outstanding
Letters of Credit at such time plus (b) the aggregate amount of all Demand
Amounts. The LC Exposure of any Lender at any time shall be the sum of its
participation in the outstanding Letters of Credit at such time and the Demand
Amounts owed to it at such time;

LC Proportion means, in relation to the Lender in respect of any Letter of
Credit and save as otherwise provided herein, the proportion (expressed as a
percentage) of such Lender’s Available Commitment to the Available Facility
immediately prior to the issue of such Letter of Credit;


--------------------------------------------------------------------------------

Lender Affiliate means with respect to any Lender, (a) an Affiliate of such
Lender or (b) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender;

Lenders means any of the Persons listed in Schedule 1 (Commitments) or any other
Person that shall have become a party hereto pursuant to Clause 26.3 (Transfers
by Lenders), and which has not ceased to be a party hereto in accordance with
the terms hereof;

Letters of Credit means Letters of Credit issued pursuant to the terms of this
Agreement (including, for the avoidance of doubt, any New Letter of Credit,
Reduced Letter of Credit or Bilateral Letter of Credit referred to in Clause 4.5
(Replacement Letters of Credit));

Letter of Credit Fees means the fees payable by the Account Party pursuant to
Clause 9.2 (Letter of Credit Fees) (as adjusted from time to time in accordance
with the provisions of Clause 9.3) (Adjustment of Letter of Credit Fee);

Lien means, with respect to any asset, any mortgage, deed of trust, pledge,
lien, security interest, charge or other encumbrance or security arrangement of
any nature whatsoever, including but not limited to any conditional sale or
title retention arrangement, and any assignment, deposit arrangement or lease
intended as, or having the effect of, security;

LIBOR means, in relation to any unpaid sum:

(a)  the display rate per annum of the offered quotation for overnight deposits
in the currency of the relevant unpaid sum which appears on Telerate Page 3750
or Telerate Page 3740 (as appropriate) at or about 11.00 a.m. on any relevant
day; or    (b)  if the display rate cannot be determined under paragraph (a)
above, the rate determined by the Agent to be the arithmetic mean (rounded, if
necessary, to the nearest five decimal places with the midpoint rounded upwards)
of the rates notified to the Agent by each of the Reference Banks quoting
(provided that at least two Reference Banks are quoting) as the rate at which
such Reference Bank is offering overnight deposits in the required currency in
an amount comparable to that amount to prime banks in the London Interbank
Market at or about 11.00 a.m. on any relevant day; and        for the purposes
of this definition:        Telerate Page 3750 means the display designated as
Page 3750, and Telerate Page 3740 means the display designated as Page 3740, in
each case on the Telerate Service (or such other pages as may replace Page 3750
or Page 3740 on that service or such other service as may be nominated by the
British Bankers’ Association (including the Reuters Screen) as the information
vendor for the purposes of displaying British Bankers’ Association Interest
Settlement Rates for deposits in the currency concerned);



--------------------------------------------------------------------------------

Lloyd’s means the society incorporated by Lloyd’s Act 1871 by the name of
Lloyd’s;

Majority Lenders means, at any time, Lenders having Commitments representing
more than 50% of the sum of the total Commitments at such time; PROVIDED THAT,
if the Commitments have expired or been terminated, Majority Lenders means
Lenders having more than 50% of the aggregate LC Exposure of the Lenders;

Mandatory Costs means, in relation to any unpaid sum for any period, a rate per
annum calculated in accordance with Schedule 4;

Margin Stock means margin stock within the meaning of Regulations T, U and X of
the Board;

Material Adverse Effect means a material adverse effect on: (a) the assets,
business, financial condition or operations of an Obligor and its Subsidiaries
taken as a whole; or (b) the ability of an Obligor to perform any of its payment
or other material obligations under this Agreement;

Mid Ocean means Mid Ocean Limited, a company incorporated under the laws of the
Cayman Islands;

Multiemployer Plan means a multiemployer plan as defined in Clause 4001(a)(3) of
ERISA;

NAC Reinsurance means NAC Reinsurance International Ltd, a company incorporated
under the laws of England and Wales;

Non-U.S. Benefit Plan means any plan, fund (including any superannuation fund)
or other similar program established or maintained outside the United States by
any Obligor or any of its Subsidiaries, with respect to which such Obligor or
the Subsidiary has an obligation to contribute, for the benefit of employees of
such Obligor or such Subsidiary, which plan, fund or other similar program
provides, or results in, the type of benefits described in Clause 3(1) or 3(2)
of ERISA, and which plan is not subject to ERISA or the Code;

Obligor Jurisdiction means (a) Bermuda, (b) the Cayman Islands, (c) United
States, and (d) any other country (i) where any Obligor is licensed or qualified
to do business or (ii) from or through which payments hereunder are made by any
Obligor;

Obligors means each of the Account Party and the Guarantors;

OECD Country means any member of the Organisation for Economic Co-operation and
Development;

Original Agreement means the letter of credit and reimbursement agreement dated
18 November 2002 (as amended and restated by an Amendment and Restatement
Agreement dated 26 June 2003) between, inter alios, the Account Party, the Agent
and the lenders thereto;

Original Letters of Credit means the letters of credit issued under the Original
Agreement;


--------------------------------------------------------------------------------

Original Parties means the parties to the Original Agreement;

Participating Member State means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to European Monetary Union;

PBGC means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions;

Person means any natural person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity;

Plan means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Clause 412 of the Code or
Clause 302 of ERISA, and in respect of which any Obligor or any ERISA Affiliate
is (or, if such plan were terminated, would under Clause 4069 of ERISA be deemed
to be) an employer as defined in Clause 3(5) of ERISA;

Potential Event of Default means an event or condition which upon notice, lapse
of time or both would, unless cured or waived, become an Event of Default;

Private Act means separate legislation enacted in Bermuda with the intention
that such legislation apply specifically to an Obligor, in whole or in part;

Quarterly Dates means the last Business Day of March, June, September and
December in each year, the first of which shall be the first such day after the
date hereof;

Reference Banks means, subject to Clause 26.6 (Reference Banks), the principal
London offices of Citibank, N.A., ING Bank N.V., London Branch, Lloyds TSB Bank
plc and Barclays Bank plc;

Register has the meaning given to it in Clause 26.11 (Maintenance of Register by
Agent);

Related Parties means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates;

Representations means each of the representations and warranties set out in
Clause 17 (Representations and Warranties);

SAP means, as to each Obligor and each Subsidiary that offers insurance
products, the statutory accounting practices prescribed or permitted by the
relevant Governmental Authority for such Obligor’s or such Subsidiary’s domicile
for the preparation of its financial statements and other reports by insurance
corporations of the same type as such Obligor or such Subsidiary in effect on
the date such statements or reports are to be prepared, except if otherwise
notified by the Account Party as provided in Clause 1.3;

SEC means the Securities and Exchange Commission of the United States of America
or any successor entity;


--------------------------------------------------------------------------------

Stable Value Instrument means any insurance, derivative or similar financial
contract or instrument designed to mitigate the volatility of returns during a
given period on a specified portfolio of securities held by one party (the
Customer) through the commitment of the other party (the SVI Provider) to
provide the Customer with a credited rate of return on the portfolio, typically
determined through an interest-crediting mechanism; in exchange, the SVI
Provider typically receives a fee;

Sterling or £ refers to the lawful currency of the United Kingdom from time to
time;

Stonebridge Underwriting means Stonebridge Underwriting Limited, a company
incorporated under the laws of England and Wales;

Subsidiary means, with respect to any Person (the parent), at any date, any
corporation (or similar entity) of which a majority of the shares of outstanding
capital stock normally entitled to vote for the election of directors
(regardless of any contingency which does or may suspend or dilute the voting
rights of such capital stock) is at such time owned directly or indirectly by
the parent or one or more subsidiaries of the parent. Unless otherwise
specified, Subsidiary means a Subsidiary of an Obligor;

Substitute Lender has the meaning give to it in Clause 4.4(a);

Taxes means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
Taxation and Tax shall be construed accordingly;

Total Commitments means, at any time, the aggregate of the Lenders’ Commitments
(being on the date hereof £400,000,000);

Total Funded Debt means, at any time, all Indebtedness of the Account Party and
its Subsidiaries which would at such time be classified in whole or in part as a
liability on the consolidated balance sheet of the Account Party in accordance
with GAAP;

Total LC Exposures means, at any time, the aggregate of the Lenders’ LC
Exposures;

Transactions means the execution, delivery and performance by the Obligors of
this Agreement and the other Finance Documents to which any Obligor is intended
to be a party and the issuance of Letters of Credit hereunder;

Transfer Certificate means a certificate in the form of Schedule 8 (Form of
Transfer Certificate) delivered pursuant to Clause 26.4 (Transfer Procedure);

Transferee means a Person to which a Lender seeks to transfer by novation all or
part of such Lender’s rights, benefits and obligations under the Finance
Documents;

US Government Agencies means US government agencies whose debt obligations are
fully and explicitly guaranteed as to the timely repayment of principal and
interest by the full faith and credit of the US federal government;

Utilisation Date means the date on which a Letter of Credit is to be issued;


--------------------------------------------------------------------------------

Utilisation Request means a notice substantially in the form set out in Schedule
6 (Form of Utilisation Request);

Withdrawal Liability means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA;

XL America means X.L. America, Inc., a company incorporated under the laws of
Delaware, USA;

XL Insurance means XL Insurance (Bermuda) Ltd, a company organised under the
laws of Bermuda;

XL London Market means XL London Market Ltd (formerly known as Brockbank), a
company incorporated under the laws of England and Wales;

XL Re means XL Re Ltd, a company organised under the laws of Bermuda.

Interpretation

1.2   Any reference in this Agreement to:

(a)  the Agent, Security Trustee, Arranger, Lender or any other Person shall be
construed so as to include its and any subsequent successors and permitted
transferees in accordance with their respective interests;    (b)  continuing,
in the context of an Event of Default shall be construed as a reference to an
Event of Default which has not been remedied or waived in accordance with the
terms hereof and in relation to a Potential Event of Default, one which has not
been remedied within the relevant grace period or waived in accordance with the
terms hereof;    (c)  a holding company of a company or corporation shall be
construed as a reference to any company or corporation of which the
first-mentioned company or corporation is a subsidiary;    (d)  the equivalent
on any date in one currency (the first currency) of an amount denominated in
another currency (the second currency) is a reference to the amount of the first
currency which could be purchased with the amount of the second currency at the
spot rate quoted by the Agent at or about 11.00 a.m. on such date for the
purchase of the first currency with the second currency;    (e)  a member shall
be construed (as the context may require) as a reference to an underwriting
member of Lloyd’s;    (f)  a month is a reference to a period starting on one
day in a calendar month and ending on the numerically corresponding day in the
next succeeding calendar month save that, where any such period would otherwise
end on a day which is not a Business Day, it shall end on the next succeeding
Business Day, unless that day falls in the calendar month succeeding that in
which it would otherwise have ended, in which case it shall end on the
immediately preceding Business Day, PROVIDED THAT, if a period starts on the
last Business Day



--------------------------------------------------------------------------------

    in a calendar month or if there is no numerically corresponding day in the
month in which that period ends, that period shall end on the last Business Day
in that later month (and references to months shall be construed
accordingly);    (g)  a Lender’s participation, in relation to a Letter of
Credit, shall be construed as a reference to the rights and obligations of such
Lender in relation to such Letter of Credit as are expressly set out in this
Agreement;    (h)  a successor shall be construed so as to include an assignee
or successor in title of such party and any person who under the laws of its
jurisdiction of incorporation or domicile has assumed the rights and obligations
of such party under this Agreement or to which, under such laws, such rights and
obligations have been transferred;    (i)  an asset or property shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights;     (j)  tax shall be construed so as to include
any and all present or future stamp or documentary taxes or any other excise or
property taxes, charges, interest, penalties or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement    (k)  VAT shall be construed as a
reference to value added tax including any similar tax which may be imposed in
place thereof from time to time;     (l)  the winding-up, dissolution or
administration of a company or corporation shall be construed so as to include
any equivalent or analogous proceedings under the Law of the jurisdiction in
which such company or corporation is incorporated or any jurisdiction in which
such company or corporation carries on business including the seeking of
liquidation, winding-up, reorganisation, dissolution, administration,
arrangement, adjustment, protection or relief of debtors; and    (m)  unless the
contrary intention appears:


 (i)  a Letter of Credit is cancelled, repaid or prepaid by:


 (A)  providing the Issuing Lender(s) with cash cover (as defined below); or   
 (B)  reducing (in accordance with the terms of this Agreement and the Letter of
Credit) the amount that may be demanded under the Letter of Credit (or by that
amount automatically reducing in accordance with the terms of the Letter of
Credit); or     (C)  cancelling the Letter of Credit by (x) providing written
confirmation (in form and substance satisfactory to the Agent or the Issuing
Lender) from Lloyd’s that the Issuing Lender(s) has no further liability under
the Letter of Credit (including by way of a



--------------------------------------------------------------------------------

     notice specifying that Lloyd’s does not accept or unconditionally rejects a
Letter of Credit (unless the Agent or the Issuing Lender as the case may be,
acting reasonably, considers that Lloyd’s remains entitled to make a claim under
such Letter of Credit)), and (y) if Lloyd’s agrees, by procuring the return of
the original to the Agent;


 (ii)  cash cover is provided, pursuant to the terms of the Charge Agreement, in
respect of a Lender’s participation in a Letter of Credit at any time by paying
an amount in Sterling equal to the outstanding amount of that participation at
that time to such account or accounts as the Agent may specify and creating
effective security over such amount in favour of the Security Trustee on behalf
of the Finance Parties in form and substance satisfactory to the Security
Trustee (together with legal opinions, evidence of corporate authorisation, and
similar documentation reasonably required by the Security Trustee), in the name
of the Account Party from which the only withdrawals which may be made are
withdrawals made with the prior written consent of the Security Trustee in
accordance with the terms of the Charge Agreement; and     (iii)  a reference to
principal amount in respect of a Letter of Credit means the maximum amount which
is expressed to be capable of being demanded under a Letter of Credit ignoring
the aggregate amount of any cash cover held in relation to that Letter of
Credit.


Accounting Terms; GAAP and SAP

1.3   Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP or SAP, as the
context requires, each as in effect from time to time; provided that, if the
Account Party notifies the Agent that the Obligors request an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or SAP, as the case may be, or in the application thereof on the
operation of such provision (or if the Agent notifies the Obligors that the
Majority Lenders request an amendment to any provision hereof for such purpose),
regardless of whether any such notice is given before or after such change in
GAAP or SAP, as the case may be, or in the application thereof, then such
provision shall be interpreted on the basis of GAAP or SAP, as the case may be,
as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.

Agreements and Statutes

1.4   Any reference in this Agreement to:

(a)  this Agreement or any other agreement or document shall be construed as a
reference to this Agreement or, as the case may be, such other agreement or
document as the same may have been, or may from time to time be, amended,
varied, novated or supplemented;



--------------------------------------------------------------------------------

(b)  a statute or treaty shall be construed as a reference to such statute or
treaty as the same may have been, or may from time to time be, amended or, in
the case of a statute, re-enacted; and    (c)  a bylaw shall be construed as a
reference to a bylaw made under Lloyd’s Acts 1871 to 1982 as the same may have
been, or may from time to time be, amended or replaced.


Headings

1.5   Clause and Schedule headings are for ease of reference only.

Time

1.6   Any reference in this Agreement to a time of day shall, unless a contrary
indication appears, be a reference to London time.

2.  THE FACILITY


Grant of the Facility

2.1   The Lenders, upon the terms and subject to other conditions hereof, grant
to the Account Party a letter of credit facility in an aggregate amount of
£400,000,000.

Purpose and Application

2.2(a) The Facility is intended to support Funds at Lloyd’s for the underwriting
business of the Applicants, and, accordingly, the Account Party shall apply all
Letters of Credit issued hereunder in or towards satisfaction of such
purpose.    (b)  Without prejudice to the Account Party’s obligations under
Clause 2.2(a) and the remaining provisions of this Agreement, none of the
Finance Parties shall be bound to enquire as to, nor shall any of them be
responsible for, the purpose of, or application of the proceeds of any Letter of
Credit issued hereunder.


Conditions Precedent

2.3   Save as the Lenders may otherwise agree, the Account Party may not deliver
any Utilisation Request unless the Agent has confirmed to the Account Party and
the Lenders that it has waived and/or received all of the documents and other
evidence listed in Schedule 5 (Conditions Precedent) and that each is, in form
and substance, reasonably satisfactory to the Agent.

Several Obligations

2.4   The obligations of each Lender are several and the failure by a Lender to
perform its obligations hereunder and/or under any Letter of Credit issued
hereunder shall not affect the obligations of either Obligor towards any other
party hereto nor shall any other party be liable for the failure by such Lender
to perform its obligations hereunder and/or under such Letter of Credit.


--------------------------------------------------------------------------------

Several Rights

2.5   The rights of each Finance Party are several and any debt arising
hereunder at any time from an Obligor to any Finance Party shall be a separate
and independent debt. Each such party shall be entitled to protect and enforce
its individual rights arising out of this Agreement independently of any other
party (so that it shall not be necessary for any party hereto to be joined as an
additional party in any proceedings for this purpose).

Change of Currency

2.6(a) If, after the date of this Agreement, more than one currency or currency
unit denomination are at the same time recognised by the central bank of any
country as the lawful currency of that country, then:


 (i)  any reference in the Finance Documents to, and any obligations arising
under the Finance Documents in, the currency of that country shall be translated
into, or paid in, the currency or currency unit of that country designated by
the Agent; and     (ii)  any translation from one currency or currency unit to
another shall be at the official rate of exchange or conversion rate recognised
by the central bank for the conversion of that currency or currency unit into
the other, rounded up or down by the Agent acting reasonably.


(b)  If a change in any currency of a country occurs, this Agreement will be
amended in the manner determined by the Agent (acting reasonably) so as to
reflect the change in currency and to place the parties in the same position, so
far as possible, that they would have been in if no change in currency had
occurred.


Cancellation of Original Agreement

2.7(a) From the date of this Agreement the Account Party shall not deliver any
Utilisation Request (as defined in the Original Agreement) under the Original
Agreement.    (b)  The Original Parties hereby agree that the Original Agreement
shall be automatically terminated and the Total Commitments thereunder cancelled
upon cancellation of all the Original Letters of Credit in accordance with the
terms of the Original Agreement.    3.  UTILISATION OF THE FACILITY


Utilisation Conditions for the Facility

3.1   Save as otherwise provided herein, a Letter of Credit will be issued at
the request of the Account Party on behalf of an Applicant if:

(a)  no later than 10.00 a.m. two Business Days before the proposed Utilisation
Date, the Agent has received a duly completed Utilisation Request from the
Account Party;



--------------------------------------------------------------------------------

(b)  the proposed Utilisation Date is a Business Day falling within the
Availability Period;    (c)  the proposed amount of such Letter of Credit is
less than or equal to the Available Facility;    (d)  the Letter of Credit is
substantially in the form set out in Schedule 7 (Form of Letter of Credit) or in
such other form requested by the Account Party which is approved by Lloyd’s and
the Lenders (such approval by the Lenders not to be unreasonably withheld or
delayed and shall not be required unless the other form requested differs
materially from the form set out in Schedule 7);    (e)  the beneficiary of such
Letter of Credit is Lloyd’s; and    (f)  on and as of the proposed Utilisation
Date (a) no Default has occurred and is continuing and (b) the Representations
are true in all material respects.


Request for Letters of Credit

3.2   The Account Party may request the issue by the Lenders hereunder of a
total of up to thirty Letters of Credit in respect of the Applicants. A single
Utilisation Request may be issued in respect of more than one Letter of Credit.

Completion of Letters of Credit

3.3   The Agent is authorised to arrange for the issue of any Letter of Credit
pursuant to Clause 3.1 (Utilisation Conditions for the Facility) by:

(a)  completing the Commencement Date of such Letter of Credit;    (b) 
completing the schedule to such Letter of Credit with the percentage
participation of each Lender as allocated pursuant to the terms hereof; and   
(c)  executing such Letter of Credit on behalf of each Lender and following such
execution delivering such Letter of Credit to Lloyd’s on the Utilisation Date.


Final Expiration Date

3.4   Each Letter of Credit shall expire on its Final Expiration Date.

Each Lender’s Participation in Letters of Credit

3.5(a) Save as otherwise provided herein, each Lender will participate in each
Letter of Credit issued pursuant to this Clause 3 in the proportion borne by its
Available Commitment to the Available Facility immediately prior to the issue of
such Letter of Credit.    (b)  No Lender shall participate in or issue any
Letter of Credit to the extent that its LC Exposure would exceed its Commitment
following the issue of that Letter of Credit.



--------------------------------------------------------------------------------

Notification to Lenders

3.6   On or before each Utilisation Date the Agent shall notify each Lender of
the Letter of Credit that is to be issued by the Agent on behalf of the Lenders,
the name of the Applicant in respect of whom the Letter of Credit is being
issued and the aggregate principal amount of the relevant Letter of Credit
allocated to such Lender pursuant to this Agreement.

Cancellation of Available Commitments

3.7   On the expiry of the Availability Period, the Available Facility and each
Lender’s Available Commitment shall be reduced to zero and accordingly the
remaining Commitments of each Lender shall be equal to their respective LC
Exposure under any issued Letters of Credit.

4.  TERMINATION OF LETTERS OF CREDIT


Continuation until Termination

4.1(a) Each Lender acknowledges that, subject to the terms of this Agreement,
each issued Letter of Credit shall continue in force unless Lloyd’s receives a
notice pursuant to Clause 3 of the Letter of Credit, giving Lloyd’s not less
than four years’ notice in writing (a Termination Notice) terminating such
Letter of Credit on the fourth anniversary of its Commencement Date or any
subsequent date as specified in such notice (a Termination Date). No Finance
Party is entitled to give a Termination Notice to Lloyd’s pursuant to Clause 3
of the Letter of Credit except as permitted by this Clause 4.    (b)  From 1
January 2004 until and including 1 July 2004, the Account Party may (by notice
to the Agent given no earlier than 1 January 2004 and no later than 1 July 2004)
terminate a Letter of Credit with effect from 30 September 2008. Upon receipt of
such notice from the Account Party, the Agent shall promptly provide a
Termination Notice to Lloyd’s (in accordance with Clause 3 of the Letter of
Credit) with a Termination Date of 30 September 2008 (and the Agent shall
provide a copy of such Termination Notice to each Lender).     (c)  On and from
2 July 2004, the Account Party may (by notice to the Agent given no earlier than
1 October 2004) terminate a Letter of Credit with effect from the fourth
anniversary of the date on which the Agent provides a corresponding Termination
Notice to Lloyd’s (in accordance with Clause 3 of the Letter of Credit). Upon
receipt of such notice from the Account Party, the Agent shall promptly provide
a Termination Notice to Lloyd’s (and the Agent shall provide a copy of such
Termination Notice to each Lender) and shall inform the Account Party of the
Termination Date.


Lenders’ Rights to Terminate a Letter of Credit

4.2(a) From 1 January 2004 until and including 15 August 2004, each Lender may
in its absolute discretion elect to terminate its participation in a Letter of
Credit with effect from 30 September 2008. Each Lender undertakes to notify the
Agent in writing as soon as reasonably practicable after it has determined that



--------------------------------------------------------------------------------

    it will so terminate its participation and in any event by no later than 15
August 2004. During the period ending on the day three weeks before 30 September
2004 (a Declining Lender Notice Period) the Account Party may designate a
Substitute Lender as contemplated in Clause 4.4. Unless a Substitute Lender has
been designated pursuant to Clause 4.4 (in which case the provisions of Clause
4.5(a) shall apply) upon expiry of the Declining Lender Notice Period the Agent
shall provide a Termination Notice to Lloyd’s (in accordance with Clause 3 of
the Letter of Credit) with a Termination Date of 30 September 2008 (and the
Agent shall provide a copy of such Termination Notice to each Lender) and shall
inform the Account Party of the Termination Date.    (b)  On and from 16 August
2004, each Lender may (by notice to the Agent given no earlier than 1 October
2004) in its absolute discretion elect to terminate its participation in a
Letter of Credit. A Lender must give three weeks written notice to the Agent to
terminate its participation. Subject to Clause 4.4, upon expiry of that
three-week period (a Declining Lender Notice Period) the Agent shall issue a
Termination Notice to Lloyd’s (in accordance with Clause 3 of the Letter of
Credit) specifying a Termination Date of the fourth anniversary of the date of
that notice (and shall (i) provide a copy of such Termination Notice to each
Lender and (ii) inform the Account Party of the Termination Date), whereupon the
Letter of Credit will terminate on the fourth anniversary of that Termination
Notice.     (c)  Unless notice is given to the Agent as aforesaid each Lender
will be deemed automatically to have agreed to continue its participation in
each Letter of Credit.


Continuation of a Letter of Credit

4.3(a) If none of the Lenders have given notice pursuant to Clause 4.2 (Lender’s
Rights) by 15 August 2004 the Agent shall promptly notify the Account Party and
the Lenders thereof and subject to the provisions of Clause 4.6 (Continuation
Conditions Precedent), each Letter of Credit shall continue in force in
accordance with the terms thereof.    (b)  If in any year a Lender gives notice
in accordance with the provisions of Clause 4.2 (Lenders’ Rights) that it
intends to terminate its participation in any Letter of Credit in accordance
with that clause, the Agent shall notify the Account Party accordingly within
two Business Days thereafter, and the succeeding provisions of this Clause 4
shall apply. For the avoidance of doubt, the Agent shall notify Lloyd’s in
accordance with (i) the notice given to the Agent by the Lender in accordance
with the provisions of Clause 4.2 (Lender’s Rights), and (ii) Clause 3 of the
Letter of Credit.


Substitute Lender

4.4(a) If any Lender (a Declining Lender) gives notice in accordance with the
provisions of Clause 4.2 (Lenders’ Rights) that it intends to terminate its
participation in a Letter of Credit in accordance with that clause, then the
Account Party may designate by the date which falls no later than two



--------------------------------------------------------------------------------

    Business Days before the end of the corresponding Declining Lender Notice
Period an Approved Credit Institution (which may be an existing Lender or
Lenders) (the Substitute Lender) which is willing to assume all of the rights
and obligations of the Declining Lender in respect of its participation in the
relevant Letter of Credit (the Old Letter of Credit).    (b)  If the Account
Party has found a Substitute Lender it shall promptly notify the Agent and the
Declining Lender thereof and shall use its best efforts to procure the release
by Lloyd’s of the Old Letter of Credit (an Old Letter of Credit Release) from
the Funds at Lloyd’s of the relevant Applicant.    (c)  The Declining Lender
shall as soon as reasonably practicable after receipt of notice from the Account
Party transfer its rights and obligations hereunder to the Substitute Lender in
accordance with the provisions of Clause 26.3 (Transfers by Lenders).    (d) 
The Substitute Lender shall pay to the Declining Lender all amounts then due and
owing (and all fees accrued to but excluding the date of such transfer) to the
Declining Lender in respect of its participation in the Old Letter of Credit.


Replacement Letters of Credit

4.5(a) If a Substitute Lender has become party hereto pursuant to Clause 4.4
(Substitute Lender), then subject to the provisions of Clause 4.6 (Continuation
Conditions Precedent) the Lenders who are deemed to have agreed to the
continuation of the Old Letter of Credit (the Extending Lenders) shall, together
with the Substitute Lender, participate in, and issue as soon as reasonably
practicable (on or immediately after the Old Letter of Credit Release), a new
Letter of Credit (the New Letter of Credit) which shall (i) replace the Old
Letter of Credit and (ii) be in an amount equal to the Old Letter of Credit. If
the New Letter of Credit has not been issued by the end of the Declining Lender
Notice Period, clause 4.5(b) shall apply (on the assumption, if not the case,
that a Substitute Lender has not been found by the time specified in clause
4.4(a)) and the Agent shall promptly deliver a Termination Notice (in accordance
with clause 4.2 (Lenders’ Rights to Terminate a Letter of Credit)).    (b)  If a
Substitute Lender has not been found by the time specified in Clause 4.4(a),
then the Account Party shall use its best efforts to procure an Old Letter of
Credit Release, and on or immediately after such Old Letter of Credit Release
(i) subject to the provisions of Clause 4.6 (Continuation Conditions Precedent),
the Extending Lenders shall participate in, and issue as soon as reasonably
practicable, a new Letter of Credit (the Reduced Letter of Credit) which shall
(x) replace their participation in the Old Letter of Credit and (y) be in an
amount equal to the Old Letter of Credit less the amount of the Declining
Lender’s participation and (ii) the Declining Lender shall participate in a
separate Letter of Credit (a Bilateral Letter of Credit) which shall (x) replace
its participation in the Old Letter of Credit, (y) be in an amount equal to the
Declining Lender’s participation in the Old Letter of Credit and (z) have a
Final Expiration Date which is the Termination Date designated pursuant to
Clause 4.2 (Lenders’ Rights).



--------------------------------------------------------------------------------

Continuation Conditions Precedent

4.6(a) On or prior to close of business on 1 September of each year (each, a
Continuation CP Date), the Account Party shall promptly notify the Agent if (as
of such Continuation CP Date):


 (i)  an Event of Default or Potential Event of Default occurs which is
continuing;     (ii)  any of the Representations cease to be correct in all
material respects, or become misleading in any material respect; or     (iii) 
any Letter of Credit ceases solely to be used to support the relevant
Applicant’s underwriting business at Lloyd’s which has been provided in
accordance with the requirements of Lloyd’s applicable to it.


(b)  If on any Continuation CP Date any of the events specified in Clause 4.6(a)
has occurred and is continuing, then at any time thereafter (so long as that
event is continuing) the Lenders shall be entitled to terminate their
participations in all or any Letters of Credit (subject to due notification to
Lloyd’s in accordance with Clause 3 of the relevant Letter of Credit) with
effect from the fourth anniversary of the date of such notice to Lloyd’s, and
any Finance Party shall be entitled to give a notice to Lloyd’s to that effect.
Such Finance Party shall promptly give notice thereof to the Agent and the Agent
shall provide a copy thereof to the Account Party within two Business Days of
such notification from that Finance Party.


Cancellation of Bilateral Letters of Credit

4.7   At any time after the issue of a Bilateral Letter of Credit by a Declining
Lender the Account Party may give the Agent and the Declining Lender not less
than fourteen days’ prior written notice of its intention to procure that the
liability of the Declining Lender under such Letter of Credit is reduced to zero
(whereupon it shall do so).

Revised Letters of Credit

4.8   In the event that the Funds at Lloyd’s Requirements of an Applicant
changes at or around the time of any given Funds Date in terms of amount and/or
the identity of the Applicant, subject to the approval of Lloyd’s and subject to
each Lender’s LC Exposures under the Letters of Credit issued hereunder not
being increased, the Lenders shall co-operate with the Account Party to ensure
to the extent reasonably possible that the Letters of Credit provide for the
revised Funds at Lloyd’s Requirements of the Applicants.

Increase to Facility

4.9   If at any time a Bilateral Letter of Credit is outstanding, the Account
Party shall have the right to increase the size of the Facility by up to the
principal amount of the Bilateral Letter of Credit(s) outstanding by introducing
a new lender (which may be an existing Lender) and on terms that one or more
outstanding Bilateral Letters of Credit having an aggregate principal amount at
least equal to the increase are


--------------------------------------------------------------------------------

cancelled at the time the increase takes effect. Each Lender agrees to execute
any documentation giving effect to this increase and new lender provided that no
such documentation may increase the Commitment of any Lender without the express
consent of that Lender at the time such documentation is executed.

5.  PAYMENT OF DEMANDS


Disbursement Procedures

5.1(a) The Agent shall, within a reasonable time following its receipt thereof,
examine all documents purporting to represent a demand for payment under any
Letter of Credit. The Agent shall promptly after such examination (and in any
event by 12 noon on the Business Day immediately following receipt of such
demand) (i) notify each of the Lenders and the Account Party by facsimile of
such demand for payment and (ii) deliver to each Lender and the Account Party a
copy of each document purporting to represent a demand for payment under such
Letter of Credit.     (b)  With respect to any drawing properly made under a
Letter of Credit, each Lender will make an LC Disbursement in respect of such
Letter of Credit in accordance with its liability under such Letter of Credit
and this Agreement, such LC Disbursement to be made to the account of the Agent
most recently designated by it for such purpose by notice to the Lenders within
two Business Days of receipt of a demand for payment under such Letter of Credit
by the Agent;    (c)  The Agent will and undertakes to each Lender that it will:


 (i)  make any such LC Disbursement available to Lloyd’s as the beneficiary of
such Letter of Credit by promptly crediting the amounts so received from the
Lenders, in like funds, to the account identified by Lloyd’s in connection with
such demand for payment on the date following two Business Days after the
receipt by the Agent of such demand; and     (ii)  notify each Lender on the
third Business Day after the receipt by the Agent of such demand for payment
that it has credited such amounts to the account identified by Lloyd’s.


(d)  Promptly following any LC Disbursement by any Lender in respect of any
Letter of Credit, the Agent will notify the Account Party of such LC
Disbursement provided that any failure to give or delay in giving such notice
shall not relieve the Account Party of their obligation to reimburse the Lenders
with respect to any such LC Disbursement.


Right to make Payments under Letters of Credit

5.2   Each Lender shall be entitled to make any payment in accordance with the
terms of the relevant Letter of Credit without any reference to or further
authority from the Account Party or any other investigation or enquiry.


--------------------------------------------------------------------------------

Liability of Lenders

5.3   Neither the Agent, nor any Lender nor any of their Related Parties shall
have any liability or responsibility by reason of or in connection with the
issuance or transfer of any Letter of Credit or any payment or failure to make
any payment thereunder (irrespective of any of the circumstances referred to in
the preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond their control; provided that the
foregoing shall not be construed to excuse the Agent or a Lender from liability
to any Obligor to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are hereby waived by the Obligors to the
extent permitted by applicable Law) suffered by any Obligor that are caused by
the gross negligence or wilful misconduct of the Agent or a Lender. The parties
hereto expressly agree that:

(a)  the Agent may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit;    (b)  the Agent shall have the right, in its sole
discretion, to decline to accept such documents and to make such payment if such
documents are not in strict compliance with the terms of such Letter of Credit;
and    (c)  this Clause shall establish the standard of care to be exercised by
the Agent when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by applicable Law, any standard of care
inconsistent with the foregoing).    6.  THE ACCOUNT PARTY’S LIABILITIES IN
RELATION TO LETTERS OF CREDIT


The Account Party’s Indemnity to Lenders

6.1   The Account Party shall irrevocably and unconditionally as a primary
obligation indemnify (on demand by the Agent (and any Lender may require the
Agent to make such demand)) each Lender against:

(a)  any LC Disbursement paid or payable by such Lender in accordance with the
terms of any Letter of Credit requested by the Account Party; and    (b)  all
liabilities, reasonable costs (including, without limitation, any costs incurred
in funding any amount which falls due from such Lender in connection with such
Letter of Credit), claims, losses and reasonable expenses which such Lender may
at any time properly incur or sustain in connection with any Letter of Credit.



--------------------------------------------------------------------------------

Preservation of Rights

6.2   Neither the obligations of the Account Party set out in this Clause 6 nor
the rights, powers and remedies conferred on any Lender by this Agreement or by
Law shall be discharged, impaired or otherwise affected by:

(a)  the winding-up, dissolution, administration or re-organisation of any
Lender or any other person or any change in its status, function, control or
ownership;    (b)  any of the obligations of any Lender or any other person
hereunder or under any Letter of Credit or under any other security taken in
respect of the Account Party’s obligations hereunder or otherwise in connection
with any Letter of Credit being or becoming illegal, invalid, unenforceable or
ineffective in any respect;    (c)  time or other indulgence being granted or
agreed to be granted to any Lender or any other person in respect of its
obligations hereunder or under or in connection with any Letter of Credit or
under any such other security;    (d)  any amendment to, or any variation,
waiver or release of, any obligation of any Lender or any other person under any
Letter of Credit or this Agreement;    (e)  any other act, event or omission
which, but for this Clause 6 might operate to discharge, impair or otherwise
affect any of the obligations of the Account Party set out in this Clause 6 or
any of the rights, powers or remedies conferred upon any Lender by this
Agreement or by Law.


The obligations of the Account Party set out in this Clause 6 shall be in
addition to and independent of every other security which any Lender may at any
time hold in respect of the Account Party’s obligations hereunder.

Settlement Conditional

6.3   Any settlement or discharge between the Account Party and a Lender shall
be conditional upon no security or payment to such Lender by the Account Party
or any other person on behalf of the Account Party, being avoided or reduced by
virtue of any Laws relating to bankruptcy, insolvency, liquidation or similar
Laws of general application and, if any such security or payment is so avoided
or reduced, such Lender shall be entitled to recover the value or amount of such
security or payment from the Account Party subsequently as if such settlement or
discharge had not occurred.

7.  DEFAULT INTEREST


A Demand Amount shall bear interest during each Default Period in respect
thereof, and any other amount unpaid hereunder shall bear interest for so long
as it remains outstanding at rate of the sum of (i) two per cent. per annum
(ii) the Mandatory Costs in respect thereof at such time, and (iii) LIBOR on
each day whilst such amount remains outstanding. Such interest shall be payable
by the Account Party on the date on which it reimburses the Lenders under clause
6.1(a) and (b) (The Account Party’s Indemnity to Lenders).


--------------------------------------------------------------------------------

8.  TERMINATION AND REDUCTION OF THE COMMITMENTS


Scheduled Termination

8.1   Unless previously terminated, the unutilised Commitments shall terminate
at the close of business on the Commitment Termination Date.

Voluntary Cancellation or Reduction

8.2   The Account Party may at any time cancel, or from time to time reduce, the
Total Commitments; provided that (a) each reduction of the Total Commitments
shall be in an amount of £5,000,000 or a larger multiple of £1,000,000 and (b)
the Account Party shall not cancel or reduce the Commitments if the Total LC
Exposures would exceed the Total Commitments.

Notice of Voluntary Cancellation or Reduction

8.3   The Account Party shall notify the Agent of any election to cancel or
reduce the Total Commitments under Clause 8.2 at least three Business Days prior
to the effective date of such cancellation or reduction, specifying such
election and the effective date thereof. Promptly following receipt of any
notice, the Agent shall advise the Lenders of the contents thereof. Each notice
delivered by the Account Party pursuant to this Clause shall be irrevocable;
provided that a notice of cancellation of the Commitments delivered by the
Account Party may state that such notice is conditioned upon the effectiveness
of other credit facilities, in which case such notice may be revoked by the
Account Party (by notice to the Agent on or prior to the specified effective
date) if such condition is not satisfied.

No Other Repayments or Cancellation

8.4   The Account Party shall not repay or cancel all or any part of the LC
Exposures except at the times and in the manner expressly provided for in this
Agreement.

Effect of Cancellation or Reduction

8.5   Any cancellation or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made rateably among the Lenders in
accordance with their respective Commitments.

9.  FEES


Participation Fee

9.1   The Account Party shall pay to the Agent for the account of the Lenders
the participation fees specified in the Fee Letters.

Letter of Credit Fee

9.2(a) The Account Party shall pay to the Agent for account of each Lender pro
rata according to their respective LC Exposures hereunder a letter of credit fee
computed at the rate of 0.60 per cent. per annum (as such rate may be adjusted



--------------------------------------------------------------------------------

    from time to time in accordance with the provisions of Clause 9.3) on the
principal amount of each issued Letter of Credit payable from the Utilisation
Date until the Final Expiration Date (as extended) of that Letter of Credit or
any earlier cancellation, repayment or prepayment of the Letter of Credit in
accordance with Clause 8 (Termination and Reduction of the Commitments) of this
Agreement;    (b)  The Letter of Credit Fees shall be payable quarterly in
arrears on each Quarterly Date and on the date on which the Lenders cease to
have any LC Exposure. Letter of Credit Fees accrued through and including each
Quarterly Date shall be payable on the fifth Business Day following such
Quarterly Date, commencing on the first such date to occur after the
Commencement Date; and    (c)  The Agent shall notify the Account Party in
writing at least ten Business Days prior to each Quarterly Date of (i) the
letter of credit fee payable in respect of each Letter of Credit issued and
(ii) the aggregate letter of credit fee payable in respect of all Letters of
Credit issued.


Adjustment of Letter of Credit Fee

9.3   Notwithstanding Clause 9.2(a) above, when the credit rating (as defined
below) corresponds to a rating set out in Column 1 or Column 2 below of the fee
chart (the Fee Chart), the Letter of Credit Fee payable in accordance with
Clause 9.2 shall be the amount set out in the corresponding row in Column 3 of
the Fee Chart; provided however, that when the credit rating is less than A,
then the Letter of Credit Fee shall be 0.80 per cent. per annum until the
provisions of Clause 19.8 (a) or (b) (Ratings Downgrade) have been complied with
(in which case, the Letter of Credit Fee shall be 0.30 per cent. per annum as
set forth in Column 3 of the Fee Chart). Once the conditions of Clause 19.8 (i)
and (ii) are satisfied, then the Letter of Credit Fee shall once again be
payable in accordance with the Fee Chart.

Any change to the Letter of Credit Fee described above shall take effect on the
day on which the credit rating change is publicly announced by the applicable
rating agency; or, in the event either of the conditions set forth in Clause
19.8 (i) or (ii) are not satisfied, the day on which the provisions of Clause
19.8 (a) or (b) (Ratings Downgrade) have been complied with.


--------------------------------------------------------------------------------

Fee Chart

--------------------------------------------------------------------------------

A.M. Best & Co.
Financial-Strength Rating
Column 1 Standard & Poor’s
Rating Services
Financial-Strength Rating
Column 2 Letter of Credit Fee
Column 3

--------------------------------------------------------------------------------

 
A++
 
Greater than or equal to AA+
 
0.55 per cent. per annum

--------------------------------------------------------------------------------

 
A+
 
AA
 
0.60 per cent. per annum

--------------------------------------------------------------------------------

 
A
 
AA-
 
0.65 per cent. per annum

--------------------------------------------------------------------------------

 
A-
 
A+
 
0.725 per cent. per annum

--------------------------------------------------------------------------------

 
B++
 
A
 
0.80 per cent. per annum

--------------------------------------------------------------------------------

 
B+ and below
 
A – and below
 
0.30 per cent. per annum

--------------------------------------------------------------------------------


In this Clause 9.3, credit rating means the lower of:

(a)  the financial-strength rating of the Account Party from A.M. Best & Co. (or
its successor); and    (b)  the lower of the financial-strength rating from
Standard & Poor’s Rating Services (or its successor) of XL Insurance and XL Re.


In the event that either A.M. Best & Co. or Standard & Poor’s Ratings Services
changes the designation of its ratings (including without limitation by
increasing the number of ratings available or notches within ratings), then the
Agent and all the Lenders shall negotiate in good faith such amendments
to clause 9.3 as are necessary to ensure that (in the opinion of the Lenders,
acting reasonably) the Letter of Credit Fees payable relative to the strength of
the relevant rating are the same as they are on the date hereof.

Commitment fee

9.4(a) The Account Party shall pay to the Agent for the account of each Lender a
fee computed at the rate of 33 per cent. per annum of the applicable Letter of
Credit Fee from time to time on that Lender’s Available Commitment for the
Availability Period.    (b)  The accrued commitment fee is payable quarterly in
arrears on each Quarterly Date during the Availability Period, on the last day
of the Availability Period and, if cancelled in full, on the cancelled amount of
the relevant Lender’s Commitment at the time the cancellation is effective.



--------------------------------------------------------------------------------

Agent Fees

9.5   The Account Party agrees to pay to the Agent, for its own account, the
agency fees payable in the amounts and at the times specified in the Fee
Letters.

Payment of Fees

9.6   All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Agent for distribution, in the case of the Letter of
Credit Fees referred to in Clause 9.2 and the commitment fee referred in Clause
9.4, to the Lenders entitled thereto. Fees paid shall not be refundable under
any circumstances absent manifest error in the calculation or payment of fees
due and payable.

Basis of Calculation

9.7   The fees payable pursuant to Clauses 9.1, 9.2 and 9.4 shall be calculated
on the basis of actual days elapsed and a 365 day year.

10.  TAXES


Tax Gross-up

10.1   All payments to be made by an Obligor to any Finance Party hereunder,
whether in respect of principal, interest, fees or any other item, shall be made
free and clear of and without deduction for or on account of tax unless such
Obligor is required to make such a payment subject to the deduction or
withholding of tax, in which case the sum payable by such Obligor (in respect of
which such deduction or withholding is required to be made) shall be increased
to the extent necessary to ensure that such Finance Party receives a sum net of
any deduction or withholding equal to the sum which it would have received had
no such deduction or withholding been made or required to be made.

Tax Indemnity

10.2   Without prejudice to Clause 10.1 (Tax Gross-up), if any Finance Party is
required to make any payment of or on account of tax on or in relation to any
sum received or receivable hereunder (including any sum deemed for purposes of
tax to be received or receivable by such Finance Party whether or not actually
received or receivable) or if any liability in respect of any such payment is
asserted, imposed, levied or assessed against any Finance Party, the Account
Party shall, upon demand of the Agent, promptly indemnify the Finance Party
which suffers a loss or liability as a result against such payment or liability,
together with any interest, penalties, costs and expenses payable or incurred in
connection therewith, PROVIDED THAT this Clause 10.2 shall not apply to:

(a)  any tax imposed on and calculated by reference to the net income actually
received or receivable by such Finance Party by the jurisdiction in which such
Finance Party is incorporated; or    (b)  any tax imposed on and calculated by
reference to the net income of the Facility Office of such Finance Party
actually received or receivable by such Finance Party by the jurisdiction in
which its Facility Office is located; or



--------------------------------------------------------------------------------

(c)  the extent a loss, liability or cost is compensated for by an increased
payment under Clause 10.1 (Tax Gross-up).


Claims by Lenders

10.3   A Lender intending to make a claim pursuant to Clause 10.2 (Tax
Indemnity) shall promptly notify the Agent of the event giving rise to the
claim, whereupon the Agent shall promptly notify the Account Party thereof.

11.  TAX RECEIPTS


Notification of Requirement to Deduct Tax

11.1   If, at any time, an Obligor is required by Law to make any deduction or
withholding from any sum payable by it hereunder (or if thereafter there is any
change in the rates at which or the manner in which such deductions or
withholdings are calculated), such Obligor shall promptly, upon becoming aware
of the same, notify the Agent.

Evidence of Payment of Tax

11.2   If an Obligor makes any payment hereunder in respect of which it is
required to make any deduction or withholding, it shall pay the full amount
required to be deducted or withheld to the relevant taxation or other authority
within the time allowed for such payment under applicable Law and shall deliver
to the Agent for each Lender, within thirty days after it has made such payment
to the applicable authority, an original receipt (or a certified copy thereof)
issued by such authority evidencing the payment to such authority of all amounts
so required to be deducted or withheld in respect of that Lender’s share of such
payment.

Tax Credit Payment

11.3   If an additional payment is made under Clause 10 (Taxes) by an Obligor
for the benefit of any Finance Party and such Finance Party, in its sole
discretion, determines that it has obtained (and has derived full use and
benefit from) a credit against, a relief or remission for, or repayment of, any
tax, then, if and to the extent that such Finance Party, in its sole opinion,
determines that:

(a)  such credit, relief, remission or repayment is in respect of or calculated
with reference to the additional payment made pursuant to Clause 10 (Taxes);
and    (b)  its tax affairs for its tax year in respect of which such credit,
relief, remission or repayment was obtained have been finally settled,


such Finance Party shall, to the extent that it can do so without prejudice to
the retention of the amount of such credit, relief, remission or repayment, pay
to such Obligor such amount as such Finance Party shall, in its sole opinion,
determine to be the amount which will leave such Finance Party (after such
payment) in no worse after-tax position than it would have been in had the
additional payment in question not been required to be made by such Obligor.


--------------------------------------------------------------------------------

Tax Credit Clawback

11.4   If any Finance Party makes any payment to an Obligor pursuant to
Clause 11.3 (Tax Credit Payment) and such Finance Party subsequently determines,
in its sole opinion, that the credit, relief, remission or repayment in respect
of which such payment was made was not available or has been withdrawn or that
it was unable to use such credit, relief, remission or repayment in full, the
Obligor shall reimburse such Finance Party such amount as such Finance Party
determines, in its sole opinion, is necessary to place it in the same after-tax
position as it would have been in if such credit, relief, remission or repayment
had been obtained and fully used and retained by such Finance Party.

Tax and Other Affairs

11.5   No provision of this Agreement shall interfere with the right of any
Finance Party to arrange its tax or any other affairs in whatever manner it
thinks fit, oblige any Finance Party to claim any credit, relief, remission or
repayment in respect of any payment under Clause 10.1 (Tax Gross-up) in priority
to any other credit, relief, remission or repayment available to it nor oblige
any Finance Party to disclose any information relating to its tax or other
affairs or any computations in respect thereof.

12.  INCREASED COSTS


Increased Costs

12.1   Subject to Clause 12.2 (Exceptions), if after the date of this Agreement,
the result of:

(a)  the introduction of or any change in the official or judicial
interpretation or application of any Law (having the force of law or if not
having the force of law, generally complied with by a Lender in relation to any
relevant jurisdiction); and/or    (b)  compliance (without adopting materially
less prudent policies or standards than those previously adopted by it) by any
Lender or by the holding company of any Lender with any of the matters mentioned
in paragraph (a) above,


including in each case, without limitation, those Laws relating to Taxation, any
change in currency, any reserve, special deposit, cash ratio, liquidity or
capital adequacy requirement or any other form of banking or monetary controls,
is that:

 (i)  a Lender or its holding company incurs an additional cost as a result of
that Finance Party having entered into, or performing, maintaining or funding
its obligations under this Agreement; or     (ii)  a Lender or its holding
company incurs an additional cost in making, funding or maintaining any Letters
of Credit made or to be made by it under this Agreement; or     (iii)  any
amount payable to a Lender or the effective return to a Lender under this
Agreement or the effective return to a Lender or its holding company on its
capital is reduced as a result of any change in the



--------------------------------------------------------------------------------

     amount or nature of the capital resources required to be allocated in
respect of a Lender’s participation under this Agreement; or     (iv)  a Lender
makes any payment or foregoes any interest or other return on or calculated by
reference to any amount received or receivable by it from the Account Party or
the Agent under this Agreement;


then and in each such case:

 (A)  the Lender shall notify the Account Party through the Agent of the
relevant event promptly upon becoming aware of the event giving details of any
costs or amount likely to be demanded under paragraph (B);     (B)  promptly
following any demand from time to time by that Lender through the Agent, the
Account Party shall pay to the Agent for the account of that Finance Party (or,
as the case may be, its holding company) such amount as shall compensate such
Finance Party or its holding company for the additional cost, reduction, payment
or foregone interest or other return.


Exceptions

12.2   Clause 12.1 shall not apply to or in respect of:

(a)  any circumstances referred to in Clause 10.2 (Tax Indemnity);    (b)  any
circumstances for which a relevant Lender has been compensated for under
Clause 11.3 (Tax Credit Payment).    13.  ILLEGALITY


13.   If, after the date of this Agreement, any Change in Law or in the official
or judicial interpretation or application thereof shall make it unlawful or
contrary to an official directive in any jurisdiction for any Lender to make
available or fund or maintain or to give effect to its obligations as
contemplated by this Agreement or the Letters of Credit (or, by reason only of a
Change of Law, the Lender ceases to be an Approved Credit Institution), the
Lender shall promptly on becoming aware of the same give notice thereof to the
Account Party through the Agent, whereupon:

(a)  where such change makes it unlawful or contrary to an official directive to
maintain or give effect to its obligations under this Agreement, if the Agent on
behalf of such Lender so requires, the Account Party shall by no later than the
last day of any applicable grace period specified by the applicable Law ensure
that the liabilities of such Lender under or in respect of each Letter of Credit
are cancelled within the meaning of Clause 1.2(l)(i)(A) (or use its best efforts
to ensure that such liabilities are cancelled within the meaning of
Clause 1.2(l)(i)(C)), the Commitment of that Lender shall forthwith be cancelled
and the Account Party shall prepay forthwith fees, costs and expenses due to
that Lender hereunder;



--------------------------------------------------------------------------------

(b)  where such change only makes it unlawful or contrary to an official
directive to participate in further Letters of Credit under this Agreement, then
upon receipt by the Agent of that notice, the Available Commitment of that
Lender shall be reduced to zero, and upon the expiry of each Letter of Credit in
which it is participating at such time, its resulting Available Commitment shall
also be cancelled, provided that if the Lender subsequently transfers or assigns
its rights and obligations under this Agreement to a new lender pursuant to
Clause 26.5 (Rights to substitute a single Bank), the Account Party may by
notice to the Agent increase the Commitment of such new lender by the amount of
the Available Commitment that was previously cancelled.    14.  MITIGATION
OBLIGATIONS; REPLACEMENT OF LENDERS.


Designation of a Different Lending Office

14.1   If any Lender requests compensation under Clause 12 (Increased Costs), or
if the Account Party is required to pay any additional amount to any Lender or
any Governmental Authority for account of any Lender pursuant to Clause 10
(Taxes), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Letters of Credit hereunder or to
transfer its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (a) would eliminate or reduce amounts payable pursuant
to Clause 12 (Increased Costs) or 10 (Taxes), as the case may be, in the future
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender. The Account Party hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

Replacement of Lenders

14.2   If any Lender requests compensation under Clause 12 (Increased Costs), or
if any Account Party is required to pay any additional amount to any Lender or
any Governmental Authority for account of any Lender pursuant to Clause 10
(Taxes), or if any Lender defaults in its obligation to make LC Disbursements
hereunder, or if any Lender ceases to be an Approved Credit Institution, then
the Account Party may, at its sole expense and effort, upon notice to such
Lender and the Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Clause 26.5 (Right to substitute single Lender)), all its interests, rights and
obligations under this Agreement to an Approved Credit Institution that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that:

(a)  the Account Party shall have received the prior written consent of the
Agent, which consent shall not unreasonably be withheld;     (b)  such Lender
shall have received payment of an amount equal to the outstanding amount of its
LC Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the relevant Account Party (in the
case of all other amounts); and



--------------------------------------------------------------------------------

(c)  in the case of any such assignment resulting from a claim for compensation
under Clause 12 (Increased Costs) or payments required to be made pursuant to
Clause 10 (Taxes), such assignment will result in a reduction in such
compensation or payments.


A Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the relevant Account Party to require such assignment
and delegation cease to apply.

15.  PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET-OFFS.


Payments by the Account Party

15.1(a) The Account Party shall make each payment required to be made by them
hereunder or under any other Finance Document (except to the extent otherwise
provided therein) in Sterling on the date when due, in immediately available
cleared funds, without set-off or counterclaim (and in the case of payments
required pursuant to Clause 6, by 11.00 a.m. on the due date). Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for the
purposes of calculating interest thereon. All such payments shall be made to the
Agent at the account most recently notified by it, except payments pursuant to
Clauses 12 (Increased Costs), 10 (Taxes), 24 (Costs and Expenses) and 25
(Indemnities), which shall be made directly to the Persons entitled thereto. The
Agent shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof.    (b) 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.


Currency

15.2   All amounts payable under this Agreement in respect of any Letter of
Credit shall be payable in Sterling.

Application of Insufficient Payments

15.3   If at any time insufficient funds are received by and available to the
Agent to pay fully all Demand Amounts, interest, fees and expenses then due
hereunder, such funds shall be applied:

(a)  first, in or towards payment pro rata of any unpaid fees, costs, expenses,
indemnity payments and other amounts due to the Agent and the Security Trustee
under the Finance Documents;    (b)  secondly, in or towards payment pro rata of
any unpaid costs and expenses of the Lenders under the Finance Documents;



--------------------------------------------------------------------------------

(c)  thirdly, in or towards payment pro rata of any outstanding fees (other than
Letter of Credit Fees) payable to the Lenders under the Finance Documents;   
(d)  fourthly, in or towards payment pro rata of all accrued Letter of Credit
Fees due to Issuing Lenders but unsatisfied under this Agreement;    (e) 
fifthly, in or towards payment pro rata of any interest on Demand Amounts;   
(f)  sixthly, in or towards payment pro rata of Demand Amounts;    (g) 
seventhly, in or towards payment pro rata of any principal (other than a Demand
Amount) due but unsatisfied under this Agreement (including, for the avoidance
of doubt, any cash cover to be provided under a Letter of Credit); and    (h) 
eighthly, in or towards payment pro rata of any other sum due but unsatisfied
under this Agreement.


Pro Rata Treatment

15.4   Except to the extent otherwise provided herein:

(a)  each reimbursement of LC Disbursements shall be made to the Lenders, each
payment of fees under Clause 9 (Fees) shall be made for account of the Lenders,
and each termination or reduction of the Commitments under Clause 8 (Termination
and Reduction of the Commitments) shall be applied to the respective Commitments
of the Lenders, pro rata according to their respective Commitments; and     (b) 
each payment of interest shall be made for account of the Lenders pro rata in
accordance with the amounts of interest then due and payable to the respective
Lenders.


Sharing of Payments by Lenders

15.5   If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any LC Exposures resulting in such
Lender receiving payment of a greater proportion of the aggregate amount of its
LC Exposures and accrued interest thereon then due than the proportion received
by any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the LC Exposures of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders rateably in accordance with the aggregate amount of LC
Exposures; provided that:

(a)  if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and     (b)  the provisions of this Clause shall not be construed to
apply to any payment made by any Obligor pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in LC
Disbursements to any assignee



--------------------------------------------------------------------------------

    or participant, other than to the Account Party or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).


Each Obligor consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Account Party rights of set-off and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of the Account
Party in the amount of such participation and the Obligors authorise the Lenders
to exchange Transfer Certificates and any other documentation to give effect to
those purchases of participations.

Presumptions of Payment

15.6   Unless the Agent shall have received notice from any party prior to the
date on which any payment is due to the Agent hereunder that the payor will not
make such payment, the Agent may assume that the payor has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the relevant payee the amount due. In such event, if the payor has
not in fact made such payment, then each of the payees severally agrees to repay
to the Agent forthwith on demand the amount so distributed to that payee with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
Agent’s cost of funds from such sources as the Agent may reasonably select.

Certain Deductions by the Agent

15.7   If any Lender shall fail to make any payment required to be made by it
pursuant to Clause 15.5 (Sharing of Payments by Lenders), then the Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for account of such Lender to satisfy
such Lender’s obligations under such Clauses until all such unsatisfied
obligations are fully paid.

16.  GUARANTEE AND INDEMNITY


Guarantee and Indemnity

16.1   The Guarantors, jointly and severally, irrevocably and unconditionally:

(a)  guarantee to each Finance Party the due and punctual payment from time to
time on demand any and every sum or sums of money which the Account Party is at
any time liable to pay to any Finance Party under or pursuant to the Finance
Documents and which has become due and payable but has not been paid at the time
such demand is made (the Guaranteed Obligations); and    (b)  agree as a primary
obligation to indemnify each Finance Party from time to time on demand from and
against any loss incurred by any Finance Party as a result of any of the
obligations of the Account Party under or pursuant to the Finance Documents
being or becoming void, voidable, unenforceable or ineffective as against the
Account Party for any reason whatsoever, whether or not known to any Finance
Party or any other person, the amount of such loss



--------------------------------------------------------------------------------

    being the amount which the person or persons suffering it would otherwise
have been entitled to recover from the Account Party.


Additional Security

16.2   The obligations of each Guarantor herein contained shall be in addition
to and independent of every other security which any Finance Party may at any
time hold in respect of any of the Account Party’s obligations under the Finance
Documents.

Continuing Obligations

16.3   The obligations of each Guarantor herein contained shall constitute and
be continuing obligations notwithstanding any settlement of account or other
matter or thing whatsoever and shall not be considered satisfied by any
intermediate payment or satisfaction of all or any of the obligations of the
Account Party under the Finance Documents and shall continue in full force and
effect until final payment in full of all amounts owing by the Account Party
under this Agreement and total satisfaction of all the Account Party’s actual
and contingent obligations under the Finance Documents.

Obligations not Discharged

16.4   Neither the obligations of the Guarantors herein contained nor the
rights, powers and remedies conferred in respect of the Guarantors upon any
Finance Party by the Finance Documents or by Law shall be discharged, impaired
or otherwise affected by:

(a)  the winding-up, dissolution, administration or re-organisation of the
Account Party or any other person or any change in its status, function, control
or ownership;    (b)  any of the obligations of the Account Party or any other
person under the Finance Documents or under any other security taken in respect
of any of its obligations under the Finance Documents being or becoming illegal,
invalid, unenforceable or ineffective in any respect;    (c)  time or other
indulgence being granted or agreed to be granted to any Obligor in respect of
its obligations under the Finance Documents or under any such other security;   
(d)  any amendment to, or any variation, waiver or release of, any obligation of
any Obligor under the Finance Documents or under any such other security;   
(e)  any failure to take, or fully to take, any security contemplated hereby or
otherwise agreed to be taken in respect of the Obligors’ obligations under the
Finance Documents;    (f)  any failure to realise or fully to realise the value
of, or any release, discharge, exchange or substitution of, any security taken
in respect of the Obligors’ obligations under the Finance Documents; or



--------------------------------------------------------------------------------

(g)  any other act, event or omission which, but for this Clause 16.4, might
operate to discharge, impair or otherwise affect any of the obligations of any
Guarantor herein contained or any of the rights, powers or remedies conferred
upon any of the Finance Parties by the Finance Documents or by Law.


Settlement Conditional

16.5   Any settlement or discharge between any Obligor and any of the Finance
Parties shall be conditional upon no security or payment to any Finance Party by
the Account Party or any other person on behalf of the Account Party being
avoided or reduced by virtue of any Laws relating to bankruptcy, insolvency,
liquidation or similar Laws of general application and, if any such security or
payment is so avoided or reduced, each Finance Party shall be entitled to
recover the value or amount of such security or payment from the Account Party
subsequently as if such settlement or discharge had not occurred.

Exercise of Rights

16.6   No Finance Party shall be obliged before exercising any of the rights,
powers or remedies conferred upon them in respect of any Guarantor by the
Finance Documents or by Law to:

(a)  make any demand of the Account Party or any other Obligor;    (b)  take any
action or obtain judgment in any court against the Account Party or any other
Obligor;    (c)  make or file any claim or proof in a winding-up or dissolution
of the Account Party or any other Obligor; or    (d)  enforce or seek to enforce
any other security taken in respect of any of the obligations of the Account
Party or any other Obligor under the Finance Documents.


Deferral of Guarantor’s Rights

16.7   Each Guarantor agrees that, so long as any amounts are or may be owed by
the Account Party under the Finance Documents or the Account Party is under any
actual or contingent obligations under the Finance Documents, it shall not
exercise any rights which it may at any time have by reason of performance by it
of its obligations under the Finance Documents:

(a)  to be indemnified by the Account Party; and/or    (b)  to claim any
contribution from any other Guarantor of the Account Party’s obligations under
the Finance Documents; and/or    (c)  to take the benefit (in whole or in part
and whether by way of subrogation or otherwise) of any rights of the Finance
Parties under the Finance Documents or of any other security taken pursuant to,
or in connection with, this Agreement by all or any of the Finance Documents.



--------------------------------------------------------------------------------

Rights of Contribution

16.8   The Guarantors (other than the Account Party) hereby agree, as between
themselves, that if any such Guarantor shall become an Excess Funding Guarantor
(as defined below) by reason of the payment by such Guarantor of any Guaranteed
Obligations, each other Guarantor (other than the Account Party) shall, on
demand of such Excess Funding Guarantor (but subject to the next sentence), pay
to such Excess Funding Guarantor an amount equal to such Guarantor’s Pro Rata
Share (as defined below and determined, for this purpose, without reference to
the properties, debts and liabilities of such Excess Funding Guarantor) of the
Excess Payment (as defined below) in respect of such Guaranteed Obligations. The
payment obligation of a Guarantor to any Excess Funding Guarantor under this
Clause shall be subordinate and subject in right of payment to the prior payment
in full of the obligations of such Guarantor under the other provisions of this
Clause 16 and such Excess Funding Guarantor shall not exercise any right or
remedy with respect to such excess until payment and satisfaction in full of all
of such obligations.

For purposes of this Clause, (i) Excess Funding Guarantor means, in respect of
any Guaranteed Obligations, a Guarantor that has paid an amount in excess of its
Pro Rata Share of such Guaranteed Obligations, (ii) Excess Payment means, in
respect of any Guaranteed Obligations, the amount paid by an Excess Funding
Guarantor in excess of its Pro Rata Share of such Guaranteed Obligations and
(iii) Pro Rata Share means, for any Guarantor, the ratio (expressed as a
percentage) of (x) the amount by which the aggregate present fair saleable value
of all properties of such Guarantor (excluding any shares of stock of any other
Guarantor) exceeds the amount of all the debts and liabilities of such Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Guarantor hereunder and any obligations of any
other Guarantor that have been Guaranteed by such Guarantor) to (y) the amount
by which the aggregate fair saleable value of all properties of all of the
Guarantors (other than the Account Party) exceeds the amount of all the debts
and liabilities (including contingent, subordinated, unmatured and unliquidated
liabilities, but excluding the obligations of the Guarantors under this Clause
16) of all of the Guarantors (other than the Account Party), determined (A) with
respect to any Guarantor that is a party hereto on the date hereof, as of the
date hereof, and (B) with respect to any other Guarantor, as of the date such
Guarantor becomes a Guarantor hereunder.

General Limitation on Guarantee Obligations

16.9   In any action or proceeding involving any state corporate Law, or any
state or Federal bankruptcy, insolvency, reorganisation or other Law in any
other jurisdiction affecting the rights of creditors generally, if the
obligations of any Guarantor under Clause 16.1 (Guarantee and Indemnity) would
otherwise, taking into account the provisions of Clause 16.8, be held or
determined to be void, invalid or unenforceable, or subordinated to the claims
of any other creditors, on account of the amount of its liability under Clause
16.1 (Guarantee and Indemnity), then, notwithstanding any other provision hereof
to the contrary, the amount of such liability shall, without any further action
by such Guarantor, any Lender, the Agent or any other Person, be automatically
limited and reduced to the highest amount that is valid and enforceable and not
subordinated to the claims of other creditors as determined in such action or
proceeding.


--------------------------------------------------------------------------------

17.  REPRESENTATIONS AND WARRANTIES


17.1   Each Obligor represents and warrants to the Lenders on the date of this
Agreement, the Closing Date and on 1 September of each year unless all of the
Letters of Credit will terminate on or before the fourth anniversary of such
date (with reference to the facts and circumstances subsisting on each such
date) as follows.

Organisation; Powers

17.2   It and each of its Subsidiaries is duly organised, validly existing and
in good standing under the Laws of the jurisdiction of its organisation, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Authorisation; Enforceability

17.3   The Transactions are within such Obligor’s corporate powers and have been
duly authorised by all necessary corporate and, if required, by all necessary
shareholder action. Each Finance Document to which such Obligor is party has
been duly executed and delivered by such Obligor and constitutes a legal, valid
and binding obligation of such Obligor, enforceable against such Obligor in
accordance with its terms, except as such enforceability may be limited by (a)
bankruptcy, insolvency, reorganisation, moratorium or similar Laws of general
applicability affecting the enforcement of creditors’ rights and (b) the
application of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

Governmental Approvals; No Conflicts

17.4   The Transactions (a) do not require any consent or approval of (including
any exchange control approval), registration or filing with, or any other action
by, any Governmental Authority, except such as have been obtained or made and
are in full force and effect, (b) will not violate any applicable Law or
regulation or the charter, by-laws or other organisational documents of such
Obligor or any of its Subsidiaries or any order of any Governmental Authority,
(c) will not violate or result in a default under any material indenture,
agreement or other instrument binding upon such Obligor or any of its
Subsidiaries or assets, or give rise to a right thereunder to require any
payment to be made by any such Person, and (d) will not result in the creation
or imposition of any Lien on any asset of such Obligor or any of its
Subsidiaries.

Financial Condition; No Material Adverse Change

17.5(a) Financial Condition. The Account Party has heretofore furnished to the
Lenders the consolidated balance sheet and statements of income, stockholders’
equity and cash flows of the Account Party and its consolidated Subsidiaries (A)
as of and for the fiscal year ended December 31, 2002, reported on by
PricewaterhouseCoopers LLP, independent public accountants (as provided in the
Account Party’s Report on Form 10-K filed with the SEC for the fiscal year ended
December 31, 2002), and (B) as of and for the fiscal



--------------------------------------------------------------------------------

    quarter ended September 30, 2003, as provided in the Account Party’s Report
on Form 10-Q filed with the SEC for the fiscal quarter ended September 30, 2003.
Such financial statements present fairly, in all material respects, the
financial position and results of operations and cash flows of the Account Party
and its respective consolidated Subsidiaries as of such dates and for such
periods in accordance with GAAP or (in the case of XL Insurance or XL Re) SAP,
subject to year-end audit adjustments and the absence of footnotes in the case
of the statements referred to in clause (B) of the first sentence of this
paragraph.    (b)  No Material Adverse Change. Since December 31, 2002, there
has been no material adverse change in the assets, business, financial condition
or operations of such Obligor and its Subsidiaries, taken as a whole. For the
avoidance of doubt, nothing set out in the Form 10-Q filed with the SEC for the
fiscal quarter ended September 30, 2003 shall be regarded to be a material
adverse change in the assets, business, financial condition or operations of the
Account Party and its Subsidiaries, taken as a whole, or as otherwise having a
Material Adverse Effect.


Properties

17.6(a) Property Generally. Such Obligor and each of its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to its business, subject only to Liens permitted by Clause 19.3 (Liens)
and except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilise such properties for
their intended purposes.    (b)  Intellectual Property. Such Obligor and each of
its Subsidiaries owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property material to its business,
and the use thereof by such Obligor and its Subsidiaries does not infringe upon
the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.


Litigation and Environmental Matters

17.7(a) Actions, Suits and Proceedings. Except as disclosed in Schedule 2 Part C
or as routinely encountered in claims activity, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority now pending
against or, to the knowledge of such Obligor, threatened against or affecting
such Obligor or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination and that could reasonably be expected,
individually or in the aggregate, to result in a Material Adverse Effect or (ii)
that involve the Finance Documents or the Transactions.    (b)  Environmental
Matters. Except as disclosed in Schedule 2 Part D and except with respect to any
other matters that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, neither such Obligor nor any of
its Subsidiaries (i) has failed to comply with any



--------------------------------------------------------------------------------

    Environmental Law or to obtain, maintain or comply with any permit, license
or other approval required for its business under any Environmental Law, (ii)
has incurred any Environmental Liability, (iii) has received notice of any claim
with respect to any Environmental Liability or (iv) knows of any basis for any
Environmental Liability.


Compliance with Laws and Agreements

17.8   Such Obligor and each of its Subsidiaries is in compliance with all Laws,
regulations and orders of any Governmental Authority applicable to it or its
property and all indentures, agreements and other instruments binding upon it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. No Default has occurred and is continuing.

Investment and Holding Company Status

17.9   Such Obligor is not (a) an investment company as defined in, or subject
to regulation under, the Investment Company Act of 1940 or (b) a holding company
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

Taxes

17.10   Such Obligor and each of its Subsidiaries has timely filed or caused to
be filed all Tax returns and reports required to have been filed and has paid or
caused to be paid all Taxes required to have been paid by it, except (a) Taxes
that are being contested in good faith by appropriate proceedings and for which
such Person has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.

ERISA

17.11   No ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Statement of Financial Accounting Standards No. 87) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed the fair
market value of the assets of such Plan by an amount that could reasonably be
expected to result in a Material Adverse Effect.

Except as could not reasonably be expected to result in a Material Adverse
Effect, (i) all contributions required to be made by any Obligor or any of their
Subsidiaries with respect to a Non-U.S. Benefit Plan have been timely made, (ii)
each Non-U.S. Benefit Plan has been maintained in compliance with its terms and
with the requirements of any and all applicable Laws and has been maintained,
where required, in good standing with the applicable Governmental Authority and
(iii) neither any Obligor nor any of their Subsidiaries has incurred any
obligation in connection with the termination or withdrawal from any Non-U.S.
Benefit Plan.


--------------------------------------------------------------------------------

Disclosure

17.12   The reports, financial statements, certificates or other information
furnished by such Obligor to the Lenders in connection with the negotiation of
this Agreement or any other Finance Document or delivered hereunder (taken as a
whole) do not contain any material misstatement of fact or omit to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, such Obligor represents only that
such information was prepared in good faith based upon assumptions believed to
be reasonable at the time.

Use of Credit

17.13   Neither such Obligor nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose, whether immediate, incidental or ultimate, of buying or carrying
Margin Stock, and no Letter of Credit will be used in connection with buying or
carrying any Margin Stock.

Subsidiaries

17.14   Set forth in Schedule 3 is a complete and correct list of all of the
Subsidiaries of the Account Party as of 30 September 2003, together with, for
each such Subsidiary, (i) the jurisdiction of organisation of such Subsidiary,
(ii) each Person holding ownership interests in such Subsidiary and (iii) the
percentage of ownership of such Subsidiary represented by such ownership
interests. Except as disclosed in Schedule 3, (x) each of the Account Party and
its Subsidiaries owns, free and clear of Liens, and has the unencumbered right
to vote, all outstanding ownership interests in each Person shown to be held by
it in Schedule 3, (y) all of the issued and outstanding capital stock of each
such Person organised as a corporation is validly issued, fully paid and
nonassessable and (z) except as disclosed in filings of the Account Party with
the SEC prior to the date hereof, there are no outstanding Equity Rights with
respect to any Obligor.

Withholding Taxes

17.15   Based upon information with respect to each Lender provided by each
Lender to the Agent, as of the date hereof, the payment of the LC Disbursements
and interest thereon, the fees under Clause 9 (Fees) and all other amounts
payable hereunder will not be subject, by withholding or deduction, to any Taxes
imposed by any Obligor Jurisdiction.

Stamp Taxes

17.16   To ensure the legality, validity, enforceability or admissibility in
evidence of the Finance Documents, it is not necessary that the Finance
Documents or any other document be filed or recorded with any Governmental
Authority or that any stamp or similar tax be paid on or in respect of any of
the Finance Documents, or any other document other than such filings and
recordations that have already been made and such stamp or similar taxes that
have already been paid.


--------------------------------------------------------------------------------

Legal Form

17.17   The Finance Documents are in proper legal form under the Laws of any
Obligor Jurisdiction for the admissibility thereof in the courts of such Obligor
Jurisdiction.

Claims Pari Passu

17.18   Under the Laws of its jurisdiction of incorporation in force at the date
hereof, the claims of the Finance Parties against it under this Agreement or any
other Finance Document will rank at least pari passu with the claims of all its
other unsecured and unsubordinated creditors save (i) those whose claims are
preferred solely by any bankruptcy, insolvency, liquidation or other similar
Laws of general application; and (ii) with respect to XL Re only, those claims
required to be preferred by and under the Bermuda Insurance Act 1978.

18.  AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and all fees payable
hereunder shall have been paid in full and all Letters of Credit shall have
expired or terminated and all LC Disbursements shall have been reimbursed, the
Obligors covenant and agree with the Lenders that:


--------------------------------------------------------------------------------

Financial Statements and Other Information



18.1   Each Obligor will furnish to the Agent and each Lender:

(a)  within 135 days after the end of each fiscal year of such Obligor except
for XL America (but in the case of the Account Party, within 100 days after the
end of each fiscal year of the Account Party), the audited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
of such Obligor and its consolidated Subsidiaries as of the end of and for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year (if such figures were already produced for such
corresponding period or periods) (it being understood that delivery to the
Lenders of the Account Party’s Report on Form 10-K filed with the SEC shall
satisfy the financial statement delivery requirements of this paragraph (a) to
deliver the annual financial statements of the Account Party so long as the
financial information required to be contained in such Report is substantially
the same as the financial information required under this paragraph (a)), all
reported on by independent public accountants of recognised national standing
(without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of such Obligor and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP or (in
the case of XL Insurance and XL Re) SAP, as the case may be, consistently
applied;    (b)  by June 15 of each year, (i) an unaudited consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
of XL America and its consolidated Subsidiaries as of the end of and for the
immediately preceding fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (if such figures were already
produced for such corresponding period or periods), all certified by a Financial
Officer of XL America as presenting fairly in all material respects the
financial condition and results of operations of XL America and its consolidated
Subsidiaries on a consolidated basis in accordance with GAAP consistently
applied, subject to normal year-end audit adjustments and the absence of
footnotes, and (ii) audited statutory financial statements for each Insurance
Subsidiary of XL America reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such audited consolidated financial statements present
fairly in all material respects the financial condition and results of
operations of such Insurance Subsidiaries in accordance with SAP, consistently
applied;



--------------------------------------------------------------------------------

(c)  within 60 days after the end of each of the first three fiscal quarters of
each fiscal year of such Obligor, the consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows of such Obligor
and its consolidated Subsidiaries as of the end of and for such fiscal quarter
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for (or, in the case of the balance sheet, as of
the end of) the corresponding period or periods of the previous fiscal year (if
such figures were already produced for such corresponding period or periods),
all certified by a Financial Officer of such Obligor as presenting fairly in all
material respects the financial condition and results of operations of such
Obligor and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP or (in the case of XL Insurance and XL Re) SAP, as the case may be,
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes (it being understood that delivery to the Lenders of the
Account Party’s Report on Form 10-Q filed with the SEC shall satisfy the
financial statement delivery requirements of this paragraph (c) to deliver the
quarterly financial statements of the Account Party so long as the financial
information required to be contained in such Report is substantially the same as
the financial information required under this paragraph (c));     (d)  
concurrently with any delivery of financial statements under Clause 18.1 (a),
(b) or (c), a certificate signed on behalf of each Obligor by a Financial
Officer (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, (ii) setting forth reasonably detailed
calculations demonstrating compliance with Clauses 19.3 (Liens), 19.5 (Ratio of
Total Funded Debt to Total Capitalisation), 19.6 (Consolidated Net Worth) and
19.7 (Indebtedness) and (iii) stating whether any change in GAAP or (in the case
of XL Insurance, XL Re and any Insurance Subsidiary of XL America) SAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Clause 17.5 (a) and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;     (e)   concurrently with any delivery of financial
statements under Clause 18.1 (a), a certificate of the accounting firm that
reported on such financial statements stating whether they obtained knowledge
during the course of their examination of such financial statements of any
Default (which certificate may be limited to the extent required by accounting
rules or guidelines);     (f)  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed by such Obligor or any of its respective Subsidiaries with the
SEC, or any Governmental Authority succeeding to any or all of the functions of
said Commission, or with any U.S. or other securities exchange, or distributed
by such Obligor to its shareholders generally, as the case may be;



--------------------------------------------------------------------------------

(g)   concurrently with any delivery of financial statements under Clause 18.1
(a), (b) or (c) a certificate of a Financial Officer of the Account Party,
setting forth on a consolidated basis for the Account Party and its consolidated
Subsidiaries as of the end of the fiscal year or quarter to which such
certificate relates (i) the aggregate book value of assets which are subject to
Liens permitted under Clause 19.3(g) (Liens) and the aggregate book value of
liabilities which are subject to Liens permitted under Clause 19.3(g) (it being
understood that the reports required by paragraphs (a), (b) and (c) of this
Clause shall satisfy the requirement of this clause (i) of this Clause 18.1(g)
if such reports set forth separately, in accordance with GAAP, line items
corresponding to such aggregate book values) and (ii) a calculation showing the
portion of each of such aggregate amounts which portion is attributable to
transactions among wholly-owned Subsidiaries of the Account Party; and     (h)  
promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Account Party or any
of its Subsidiaries, or compliance with the terms of this Agreement, as the
Agent or any Lender may reasonably request.


Notices of Material Events

18.2   Each Obligor will furnish to the Agent and each Lender prompt written
notice of the following:

(a)  the occurrence of any Default; and    (b)  any event or condition
constituting, or which could reasonably be expected to have a Material Adverse
Effect.


Each notice delivered under this Clause shall be accompanied by a statement of a
Financial Officer or other executive officer of the relevant Obligor setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken by such Obligor with respect thereto.

Preservation of Existence and Franchises

18.3   Each Obligor will, and will cause each of its Subsidiaries to, maintain
its corporate existence and its material rights and franchises in full force and
effect in its jurisdiction of incorporation except where the failure to maintain
such corporate existence and material rights and franchises would not reasonably
be expected to have, either individually or in the aggregate, a Material Adverse
Effect; provided that the foregoing shall not prohibit any merger or
consolidation permitted under Clause 19.1 (Mergers) or 19.2 (Dispositions). Each
Obligor will, and will cause each of its Subsidiaries to, qualify and remain
qualified as a foreign corporation in each jurisdiction in which failure to
receive or retain such qualification would have a Material Adverse Effect.

Insurance

18.4   Each Obligor will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurers, insurance with respect to its
properties in


--------------------------------------------------------------------------------

such amounts as is customary in the case of corporations engaged in the same or
similar businesses having similar properties similarly situated.

Maintenance of Properties

18.5   Each Obligor will, and will cause each of its Subsidiaries to, maintain
or cause to be maintained in good repair, working order and condition the
properties now or hereafter owned, leased or otherwise possessed by and used or
useful in its business and will make or cause to be made all needful and proper
repairs, renewals, replacements and improvements thereto so that the business
carried on in connection therewith may be properly conducted at all times except
if the failure to do so would not have a Material Adverse Effect, provided,
however, that the foregoing shall not impose on such Obligor or any Subsidiary
of such Obligor any obligation in respect of any property leased by such Obligor
or such Subsidiary in addition to such Obligor’s obligations under the
applicable document creating such Obligor’s or such Subsidiary’s lease or
tenancy.

Payment of Taxes and Other Potential Charges and Priority Claims Payment of
Other Current Liabilities

18.6   Each Obligor will, and will cause each of its Subsidiaries to, pay or
discharge:

(a)  on or prior to the date on which penalties attach thereto, all taxes,
assessments and other governmental charges or levies imposed upon it or any of
its properties or income;    (b)  on or prior to the date when due, all lawful
claims of materialmen, mechanics, carriers, warehousemen, landlords and other
like Persons which, if unpaid, might result in the creation of a Lien upon any
such property; and    (c)  on or prior to the date when due, all other lawful
claims which, if unpaid, might result in the creation of a Lien upon any such
property (other than Liens not forbidden by Clause 19.3 (Liens)) or which, if
unpaid, might give rise to a claim entitled to priority over general creditors
of such Obligor in any proceeding under the Bermuda Companies Law or Bermuda
Insurance Law, or any insolvency proceeding, liquidation, receivership,
rehabilitation, dissolution or winding-up involving such Obligor or such
Subsidiary;


provided that, unless and until foreclosure, distraint, levy, sale or similar
proceedings shall have been commenced, such Obligor need not pay or discharge
any such tax, assessment, charge, levy or claim so long as the validity thereof
is contested in good faith and by appropriate proceedings diligently conducted
and so long as such reserves or other appropriate provisions as may be required
by GAAP or SAP, as the case may be, shall have been made therefor and so long as
such failure to pay or discharge does not have a Material Adverse Effect.

Financial Accounting Practices

18.7   Such Obligor will, and will cause each of its consolidated Subsidiaries
to, make and keep books, records and accounts which, in reasonable detail,
accurately and fairly reflect its transactions and dispositions of its assets
and maintain a system


--------------------------------------------------------------------------------

of internal accounting controls sufficient to provide reasonable assurances that
transactions are recorded as necessary to permit preparation of financial
statements required under Clause 18.1 (Financial Statements and Other
Information) in conformity with GAAP and SAP, as applicable, and to maintain
accountability for assets.

Compliance with Applicable Laws

18.8   Each Obligor will, and will cause each of its Subsidiaries to, comply
with all applicable Laws (including but not limited to the Bermuda Companies Law
and Bermuda Insurance Laws) in all respects; provided that such Obligor or any
Subsidiary of such Obligor will not be deemed to be in violation of this Clause
as a result of any failure to comply with any such Law which would not (i)
result in fines, penalties, injunctive relief or other civil or criminal
liabilities which, in the aggregate, would have a Material Adverse Effect or
(ii) otherwise impair the ability of such Obligor to perform its obligations
under this Agreement.

Use of Letters of Credit

18.9   No Letter of Credit will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations U and X.

Continuation of and Change in Businesses

18.10   Each Obligor and its Subsidiaries will continue to engage in
substantially the same business or businesses it engaged in (or proposes to
engage in) on the date of this Agreement and businesses related or incidental
thereto.

Visitation

18.11   Each Obligor will permit such Persons as any Lender may reasonably
designate to visit and inspect any of the properties of such Obligor, to discuss
its affairs with its financial management, and provide such other information
relating to the business and financial condition of such Obligor at such times
as such Lender may reasonably request. Each Obligor hereby authorises its
financial management to discuss with any Lender the affairs of such Obligor.

19.  NEGATIVE COVENANTS


Until the Total Commitments have expired or terminated and all fees payable
hereunder have been paid in full and all Letters of Credit have expired or
terminated and all LC Disbursements have been reimbursed, each of the Obligors
covenants and agrees with the Lenders that:

Mergers

19.1    No Obligor will merge with or into or consolidate with any other Person,
except that if no Default shall occur and be continuing or shall exist at the
time of such merger or consolidation or immediately thereafter and after giving
effect thereto any Obligor may merge or consolidate with any other corporation,
including a Subsidiary, if such Obligor shall be the surviving corporation.


--------------------------------------------------------------------------------

Dispositions

19.2   No Obligor will, nor will it permit any of its Subsidiaries to, sell,
convey, assign, lease, abandon or otherwise transfer or dispose of, voluntarily
or involuntarily (any of the foregoing being referred to in this Clause as a
Disposition and any series of related Dispositions constituting but a single
Disposition), any of its properties or assets, tangible or intangible (including
but not limited to sale, assignment, discount or other disposition of accounts,
contract rights, chattel paper or general intangibles with or without recourse),
except:

(a)  Dispositions in the ordinary course of business involving current assets or
other assets classified on such Obligor’s balance sheet as available for
sale;    (b)  sales, conveyances, assignments or other transfers or dispositions
in immediate exchange for cash or tangible assets, provided that any such sales,
conveyances or transfers shall not individually, or in the aggregate for the
Obligor and their respective Subsidiaries, exceed $500,000,000 in any calendar
year;     (c)  Dispositions of equipment or other property which is obsolete or
no longer used or useful in the conduct of the business of such Obligor or its
Subsidiaries;    (d)  Dispositions between or among the Obligors and their
wholly owned Subsidiaries; or    (e)  Dispositions with Affiliates in accordance
with Clause 19.4(c) (Transactions with Affiliates).


Liens

19.3   No Obligor will, nor will it permit any of its Subsidiaries to, create,
incur, assume or permit to exist any Lien on any property or assets, tangible or
intangible, now owned or hereafter acquired by it, except:

(a)   Liens existing on the date hereof (and extension, renewal and replacement
Liens upon the same property, provided that the amount secured by each Lien
constituting such an extension, renewal or replacement Lien shall not exceed the
amount secured by the Lien theretofore existing) and listed on Part B of
Schedule 2;    (b)   Liens arising from taxes, assessments, charges, levies or
claims described in Clause 18.6 (Payment of Taxes and other potential charges
and priority claims, payments of other current liabilities) that are not yet due
or that remain payable without penalty or to the extent permitted to remain
unpaid under the provision of Clause 18.6;    (c)   Liens on property securing
all or part of the purchase price thereof to such Obligor and Liens (whether or
not assumed) existing on property at the time of purchase thereof by such
Obligor (and extension, renewal and replacement Liens upon the same property);
provided (i) each such Lien is confined solely to the property so purchased,
improvements thereto and proceeds thereof, and



--------------------------------------------------------------------------------

    (ii) the aggregate amount of the obligations secured by all such Liens on
any particular property at any time purchased by such Obligor, as applicable,
shall not exceed 100% of the lesser of the fair market value of such property at
such time or the actual purchase price of such property;    (d)   zoning
restrictions, easements, minor restrictions on the use of real property, minor
irregularities in title thereto and other minor Liens that do not in the
aggregate materially detract from the value of a property or asset to, or
materially impair its use in the business of, such Obligor or any such
Subsidiary;    (e)   Liens securing Indebtedness permitted by Clause 19.7(b)
(Indebtedness) covering assets whose market value is not materially greater than
the amount of the Indebtedness secured thereby plus a commercially reasonable
margin;    (f)   Liens on cash and securities of an Obligor or its Subsidiaries
incurred as part of the management of (i) its investment portfolio in accordance
with the Account Party’s Statement of Investment Policy Objectives and
Guidelines as in effect on the date hereof or as it may be changed from time to
time by a resolution duly adopted by the board of directors of the Account Party
(or any committee thereof) and (ii) its activities (x) in the weather and energy
business conducted on an organised exchange or (y) in connection with its
posting of collateral under a credit support annex under an International Swaps
and Derivatives Inc. (“ISDA”) Master Agreement; in each case under clause (x)
and (y) hereof not to exceed an aggregate amount of $100,000,000 at any time
outstanding.    (g)   Liens on (i) assets received, and on actual or imputed
investment income on such assets received, relating and identified to specific
insurance payment liabilities or to liabilities arising in the ordinary course
of any Obligor’s or any of their Subsidiary’s business as an insurance or
reinsurance company (including GICs and Stable Value Instruments) or corporate
member of Lloyd’s or as a provider of financial or investment services or
contracts, or the proceeds thereof, in each case held in a segregated trust or
other account and securing such liabilities or (ii) any other assets subject to
any trust or other account arising out of or as a result of contractual,
regulatory or any other requirements; provided that in no case shall any such
Lien secure Indebtedness and any Lien which secures Indebtedness shall not be
permitted under this Clause 19.3(g);    (h)   statutory and common law Liens of
materialmen, mechanics, carriers, warehousemen and landlords and other similar
Liens arising in the ordinary course of business; and    (i)   Liens existing on
property of a Person immediately prior to its being consolidated with or merged
into any Obligor or any of their Subsidiaries or its becoming a Subsidiary, and
Liens existing on any property acquired by any Obligor or any of their
Subsidiaries at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have been assumed) (and extension, renewal
and replacement Liens upon the same property, provided that the amount secured
by each Lien constituting such an extension,



--------------------------------------------------------------------------------

    renewal or replacement Lien shall not exceed the amount secured by the Lien
theretofore existing), provided that (i) no such Lien shall have been created or
assumed in contemplation of such consolidation or merger or such Person’s
becoming a Subsidiary or such acquisition of property and (ii) each such Lien
shall extend solely to the item or items of property so acquired and, if
required by terms of the instrument originally creating such Lien, other
property which is an improvement to or is acquired for specific use in
connection with such acquired property.


Transactions with Affiliates

19.4   No Obligor will, nor will it permit any of its Subsidiaries to, enter
into or carry out any transaction with (including, without limitation, purchase
or lease property or services to, loan or advance to or enter into, suffer to
remain in existence or amend any contract, agreement or arrangement with) any
Affiliate of such Obligor, or directly or indirectly agree to do any of the
foregoing, except:

(a)  transactions involving guarantees or co-obligors with respect to any
Indebtedness described in Part A of Schedule 2;    (b)  transactions between any
Obligor and its wholly-owned Subsidiaries; and    (c)  transactions with
Affiliates in good faith in the ordinary course of such Obligor’s business
consistent with past practice and on terms no less favourable to such Obligor or
any Subsidiary than those that could have been obtained in a comparable
transaction on an arm’s length basis from an unrelated Person except if any such
transaction would not have a Material Adverse Effect.


Ratio of Total Funded Debt to Total Capitalisation

19.5   The Account Party will not permit its ratio of (a) Total Funded Debt to
(b) the sum of Total Funded Debt plus Consolidated Net Worth to be greater than
0.35:1.00 at any time.

Consolidated Net Worth

19.6   The Account Party will not permit its Consolidated Net Worth to be less
than the sum of (a) $5,000,000,000 plus (b) 25% of net income (if positive) for
each fiscal quarter of the Account Party commencing with the fiscal quarter
ending September 30, 2004.

Indebtedness

19.7   No Obligor will, nor will it permit any of its Subsidiaries to, at any
time create, incur, assume or permit to exist any Indebtedness, or agree, become
or remain liable (contingent or otherwise) to do any of the foregoing, except:

(a)   Indebtedness created hereunder and under any other Finance Document;   
(b)   secured Indebtedness (including secured reimbursement obligations with
respect to letters of credit) of any Obligor or any Subsidiary in an aggregate



--------------------------------------------------------------------------------

    principal amount (for all Obligors and their respective Subsidiaries) not
exceeding $750,000,000 at any time outstanding;    (c)   other unsecured
Indebtedness, so long as upon the incurrence thereof no Default would occur or
exist;    (d)   Indebtedness consisting of accounts or claims payable and
accrued and deferred compensation (including options) incurred in the ordinary
course of business by any Obligor or any Subsidiary;    (e)   Indebtedness
incurred in transactions described in Clause 19.3(f); and    (f)   Indebtedness
existing on the date hereof and described in Part A of Schedule 2 and
extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof.


Ratings Downgrade

19.8   If at any time one of the following conditions is not satisfied:

(a)  the Account Party has a financial-strength rating of at least “A” from A.M.
Best & Co. (or its successor); and    (b)  each of XL Insurance and XL Re has a
financial-strength rating of at least “A” from Standard & Poor’s Rating Services
(or its successor);


then the Agent may (and if so instructed by the Majority Lenders shall) require
the Account Party within 5 Business Days of the failure to satisfy either
condition, either:

 (i)  to provide cash cover in an amount equal to the aggregate LC Exposures for
the time being; or     (ii)  to deposit BIS Qualifying Assets with a custodian
acceptable to the Agent, and enter into custodian and other relevant
documentation, together with documentation required by the Security Trustee to
give the Security Trustee (for the benefit of itself and the other Finance
Parties) an effective and perfected security interest in respect of those BIS
Qualifying Assets, in an aggregate amount equal to 105% of the aggregate LC
Exposures for the time being.


Notwithstanding any of the foregoing provisions of this Clause 19.8, if at any
time subsequent to compliance by the Account Party with (i) or (ii) above, both
of the conditions in (a) and (b) above are satisfied, the Security Trustee will
instruct a bank holding any cash cover or otherwise take all necessary actions
to release and return any cash cover or BIS Qualifying Assets to the Account
Party and the Letter of Credit Fee shall be determined by reference to
Clause 9.3.

Private Act

19.9   No Obligor will become subject to a Private Act other than the X.L.
Insurance Company, Ltd. Act, 1989.


--------------------------------------------------------------------------------

20.  EVENTS OF DEFAULT


20.1   If any of the following events (Events of Default) shall occur:

(a)  Failure to Pay:


 (i)  any Obligor shall fail to pay any Demand Amount when and as the same shall
become due and payable; or     (ii)  any Obligor shall fail to pay any interest
or any fee payable under this Agreement or any other Finance Document or any
other amount (other than an amount referred to in Clause 20.1(a)(i)) payable
under this Agreement or any other Finance Document, when and as the same shall
become due and payable, and such failure shall continue unremedied for a period
of 3 or more days;


(b)  Misrepresentation: any representation or warranty made or deemed made by
any Obligor in or in connection with this Agreement or any other Finance
Document or any amendment or modification hereof, or in any certificate or
financial statement furnished pursuant to the provisions hereof, shall prove to
have been false or misleading in any material respect as of the time made (or
deemed made) or furnished;    (c)  Breach of Obligations:


 (i)  any Obligor shall fail to observe or perform any covenant, condition or
agreement contained in Clause 19 (Negative Covenants); or     (ii)  any Obligor
shall fail to observe or perform any covenant, condition or agreement contained
in this Agreement or any other Finance Document (other than those specified in
Clause 20.1(a) or (c)(i)) and such failure shall continue unremedied for a
period of 20 or more days after notice thereof from the Agent (given at the
request of any Lender) to such Obligor;


(d)  Cross Default: any Obligor or any of its Subsidiaries shall default (i) in
any payment of principal of or interest on any other obligation for borrowed
money in principal amount of $50,000,000 or more, or any payment of any
principal amount of $50,000,000 or more under Hedging Agreements, in each case
beyond any period of grace provided with respect thereto, or (ii) in the
performance of any other agreement, term or condition contained in any such
agreement (other than Hedging Agreements) under which any such obligation in
principal amount of $50,000,000 or more is created, if the effect of such
default is to cause or permit the holder or holders of such obligation (or
trustee on behalf of such holder or holders) to cause such obligation to become
due prior to its stated maturity or to terminate its commitment under such
agreement, provided that this Clause 20.1(d) shall not apply to secured
Indebtedness that becomes due as a result of the voluntary sale or transfer of
the property or assets securing such Indebtedness;



--------------------------------------------------------------------------------

(e)  Winding-up: a decree or order by a court having jurisdiction in the
premises shall have been entered adjudging any Obligor a bankrupt or insolvent,
or approving as properly filed a petition seeking reorganisation of such Obligor
under the Bermuda Companies Law or the Cayman Islands Companies Law (2002
Revision) or any other similar applicable Law, and such decree or order shall
have continued undischarged or unstayed for a period of 60 days; or a decree or
order of a court having jurisdiction in the premises for the appointment of a
receiver or liquidator or trustee or assignee in bankruptcy or insolvency of
such Obligor or a substantial part of its property, or for the winding up or
liquidation of its affairs, shall have been entered, and such decree or order
shall have continued undischarged and unstayed for a period of 60 days;    (f) 
Insolvency and Rescheduling: any Obligor shall institute proceedings to be
adjudicated a voluntary bankrupt, or shall consent to the filing of a bankruptcy
proceeding against it, or shall file a petition or answer or consent seeking
reorganisation under the Bermuda Companies Law or the Cayman Islands Companies
Law (2002 Revision) or any other similar applicable Law, or shall consent to the
filing of any such petition, or shall consent to the appointment of a receiver
or liquidator or trustee or assignee in bankruptcy or insolvency of it or a
substantial part of its property, or shall make an assignment for the benefit of
creditors, or shall admit in writing its inability to pay its debts generally as
they become due, or corporate or other action shall be taken by such Obligor in
furtherance of any of the aforesaid purposes;    (g)  Material unsatisfied
judgment or order: one or more judgments for the payment of money in an
aggregate amount in excess of $100,000,000 shall be rendered against any Obligor
or any of its Subsidiaries or any combination thereof and the same shall not
have been vacated, discharged, stayed (whether by appeal or otherwise) or bonded
pending appeal within 45 days from the entry thereof;    (h)  ERISA Event: an
ERISA Event (or similar event with respect to any Non-U.S. Benefit Plan) shall
have occurred that, in the opinion of the Majority Lenders, when taken together
with all other ERISA Events and such similar events that have occurred, could
reasonably be expected to result in liability of the Obligors and their
Subsidiaries in an aggregate amount exceeding $100,000,000;    (i)  Change of
Control: a Change in Control shall occur;    (j)  Change in Ownership: the
Account Party shall cease to own, beneficially and of record, directly or
indirectly all of the outstanding voting shares of capital stock of XL
Insurance, XL Re or XL America (except, in the case of any company organised
under the laws of Bermuda, for a nominal number of shares owned by nominee
shareholders required by the Bermuda Companies Law); or    (k)  Illegality: at
any time it is or becomes unlawful for any Obligor to perform or comply with any
or all of its obligations hereunder or any court or arbitrator or any
governmental body, agency or official which has jurisdiction in the matter



--------------------------------------------------------------------------------

    shall decide, rule or order that any provision of the Finance Documents is
invalid or unenforceable in any material respect, or any Obligor shall so assert
in writing;    (l)  Default under Guarantee: the guarantee contained in Clause
16 (Guarantee and Indemnity) shall terminate or cease, in whole or material
part, to be a legally valid and binding obligation of each Guarantor or any
Guarantor or any Person acting for or on behalf of any of such parties shall
contest such validity or binding nature of such guarantee itself or the
Transactions, or any other Person shall assert any of the foregoing;


then, and in every such event (other than an event with respect to any Obligor
described in Clause 20.1(e) or 20.1(f)), and at any time thereafter during the
continuance of such event, the Agent may, and at the request of the Majority
Lenders shall, by notice to the Account Party, take any of the following
actions, at the same or different times:

(i)  terminate the Total Commitments, and thereupon the Total Commitments shall
terminate immediately;     (ii)  require the Account Party forthwith to provide
cash cover in respect of any LC Exposure pursuant to a Letter of Credit; and   
(iii)  declare all fees and other obligations of the Account Party accrued
hereunder to be due and payable in whole (or in part, in which case any fees and
other obligations not so declared to be due and payable may thereafter be
declared to be due and payable) and thereupon such fees and other obligations,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Account
Party;


and in case of any event with respect to any Obligor described in Clause 20.1(e)
or 20.1(f):

(x)  the Commitments shall automatically terminate; and     (y)  the Account
Party shall automatically be required to provide cash cover in respect of any LC
Exposure pursuant to a Letter of Credit; and    (z)  all fees and other
obligations of the Account Party accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Account Party.    21.  THE AGENT,
THE ARRANGER AND THE LENDERS


Appointment of the Agent

21.1   The Arranger and each of the Lenders hereby appoints the Agent to act as
its agent in connection herewith and authorises the Agent to exercise such
rights, powers, authorities and discretions as are specifically delegated to the
Agent by the terms


--------------------------------------------------------------------------------

hereof together with all such rights, powers, authorities and discretions as are
reasonably incidental thereto.

Agent’s Discretions

21.2   The Agent may:

(a)  assume, unless it has, in its capacity as agent for the Lenders, received
notice to the contrary from any other party hereto, that (a) any representation
made or deemed to be made by an Obligor in connection with the Finance Documents
is true, (b) no Event of Default or Potential Event of Default has occurred, (c)
no Obligor is in breach of or default under its obligations under the Finance
Documents and (d) any right, power, authority or discretion vested therein upon
the Majority Lenders, the Lenders or any other person or group of persons has
not been exercised;    (b)  assume that the Facility Office of each Lender is
that notified to it by such Lender in writing prior to the date hereof (or, in
the case of a Transferee, at the end of the Transfer Certificate to which it is
a party as Transferee) until it has received from such Lender a notice
designating some other office of such Lender to replace its Facility Office and
act upon any such notice until the same is superseded by a further such
notice;    (c)  engage and pay for the advice or services of any lawyers,
accountants, surveyors or other experts whose advice or services may to it seem
necessary, expedient or desirable and rely upon any advice so obtained;    (d) 
rely as to any matters of fact which might reasonably be expected to be within
the knowledge of an Obligor upon a certificate signed by or on behalf of such
Obligor;    (e)  rely upon any communication or document believed by it to be
genuine;    (f)  refrain from exercising any right, power or discretion vested
in it as agent hereunder unless and until instructed by the Majority Lenders as
to whether or not such right, power or discretion is to be exercised and, if it
is to be exercised, as to the manner in which it should be exercised;    (g) 
refrain from acting in accordance with any instructions of the Majority Lenders
to begin any legal action or proceeding arising out of or in connection with the
Finance Documents until it shall have received such security as it may require
(whether by way of payment in advance or otherwise) for all costs, claims,
losses, expenses (including legal fees) and liabilities together with any VAT
thereon which it will or may expend or incur in complying with such
instructions; and    (h)  assume (unless it has specific notice to the contrary)
that any notice or request made by the Account Party is made on behalf of the
Obligors.


Agent’s Obligations

21.3   The Agent shall:


--------------------------------------------------------------------------------

(a)  promptly inform each Lender of the contents of any notice or document
received by it in its capacity as Agent from an Obligor under the Finance
Documents and shall promptly deliver to each Lender a copy of each Letter of
Credit delivered to Lloyd’s pursuant to Clause 3.3 (Completion of Letters of
Credit);    (b)  promptly notify each Lender of the occurrence of any Event of
Default or any default by an Obligor in the due performance of or compliance
with its obligations under the Finance Documents of which the Agent has notice
from any other party hereto;    (c)  save as otherwise provided herein, act as
agent under the Finance Documents in accordance with any instructions given to
it by an Majority Lenders, which instructions shall be binding on the Arranger
and the Lenders; and    (d)  if so instructed by the Majority Lenders, refrain
from exercising any right, power or discretion vested in it as agent under the
Finance Documents.


The Agent’s duties under the Finance Documents are solely mechanical and
administrative in nature.

Excluded Obligations

21.4   Notwithstanding anything to the contrary expressed or implied herein,
neither the Agent nor the Arranger shall:

(a)  be bound to enquire as to (i) whether or not any representation made or
deemed to be made by an Obligor in connection with the Finance Documents is
true, (ii) the occurrence of any Default, (iii) the performance by an Obligor of
its obligations under the Finance Documents or (iv) any breach of or default by
an Obligor of or under its obligations under the Finance Documents;    (b)  be
bound to account to any Lender for any sum or the profit element of any sum
received by it for its own account;    (c)  be bound to disclose to any other
person any information relating to any Obligor or any Related Party if (i) such
person, on providing such information, expressly stated to the Agent or, as the
case may be, the Arranger, that such information was confidential or (ii) such
disclosure would or might in its opinion constitute a breach of any Law or be
otherwise actionable at the suit of any person;    (d)  be under any obligations
other than those for which express provision is made herein; or    (e)  be or be
deemed to be a fiduciary for any other party hereto.


Indemnification

21.5   Each Lender shall, pro rata according to its respective Commitment, from
time to time on demand by the Agent, indemnify the Agent against any and all
costs, claims, losses, expenses (including legal fees) and liabilities together
with any value


--------------------------------------------------------------------------------

added tax thereon (or equivalent) which the Agent may incur, otherwise than by
reason of its own gross negligence or wilful misconduct, in acting in its
capacity as agent hereunder.

Exclusion of Liabilities

21.6   Except in the case of gross negligence or wilful default, neither the
Agent nor the Arranger accepts any responsibility:

(a)  for the adequacy, accuracy and/or completeness of any information supplied
by the Agent or the Arranger, by an Obligor or by any other person in connection
with the Finance Documents or any other agreement, arrangement or document
entered into, made or executed in anticipation of, pursuant to or in connection
with the Finance Documents;    (b)  for the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other agreement,
arrangement or document entered into, made or executed in anticipation of,
pursuant to or in connection with the Finance Documents; or    (c)  for the
exercise of, or the failure to exercise, any judgement, discretion or power
given to any of them by or in connection with the Finance Documents or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Finance Documents.


Accordingly, neither the Agent nor the Arranger shall be under any liability
(whether in negligence or otherwise) in respect of such matters, save in the
case of gross negligence or wilful misconduct.

No Actions

21.7   Each of the Lenders agree that it will not assert or seek to assert
against any director, officer or employee of the Agent or the Arranger any claim
it might have against any of them in respect of the matters referred to in
Clause 21.6 (Exclusion of Liabilities).

Business with the Group

21.8   The Agent and the Arranger may accept deposits from, lend money to and
generally engage in any kind of banking or other business with any of the
Obligors or their Subsidiaries.

Resignation

21.9   The Agent may resign its appointment hereunder at any time without
assigning any reason therefor by giving not less than thirty days’ prior notice
to that effect to each of the other parties hereto, PROVIDED THAT no such
resignation shall be effective until a successor for the Agent is appointed in
accordance with the succeeding provisions of this Clause 21.


--------------------------------------------------------------------------------

Successor Agent

21.10   If the Agent gives notice of its resignation pursuant to Clause 21.9
(Resignation) then any reputable and experienced Lender or other financial
institution may be appointed as a successor to the Agent by the Majority Lenders
(with the approval of the Account Party, not to be unreasonably withheld or
delayed,) during the period of such notice (with the co-operation of the Agent)
but, if no such successor is so appointed, the Agent may appoint such a
successor itself.

Rights and Obligations

21.11   If a successor to the Agent is appointed under the provisions of
Clause 21.10 (Successor Agent), then (a) the retiring Agent shall be discharged
from any further obligation hereunder but shall remain entitled to the benefit
of the provisions of this Clause 21 and (b) its successor and each of the other
parties hereto shall have the same rights and obligations amongst themselves as
they would have had if such successor had been a party hereto.

Own Responsibility

21.12   It is understood and agreed by each Lender that at all times it has
itself been, and will continue to be, solely responsible for making its own
independent appraisal of and investigation into all risks arising under or in
connection with this Agreement including, but not limited to:

(a)  the financial condition, creditworthiness, condition, affairs, status and
nature of each member of the Group;    (b)  the legality, validity,
effectiveness, adequacy and enforceability of the Finance Documents and any
other agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Finance Documents;   
(c)  whether such Lender has recourse, and the nature and extent of that
recourse, against an Obligor or any other person or any of its assets under or
in connection with the Finance Documents, the Transactions or any other
agreement, arrangement or document entered into, made or executed in
anticipation of, pursuant to or in connection with the Finance Documents; and   
(d)  the adequacy, accuracy and/or completeness of any information provided by
the Agent or the Arranger, an Obligor or by any other person in connection with
the Finance Documents, the Transactions or any other agreement, arrangement or
document entered into, made or executed in anticipation of, pursuant to or in
connection with the Finance Documents.


Accordingly, each Lender acknowledges to the Agent and the Arranger that it has
not relied on and will not hereafter rely on the Agent and the Arranger or
either of them in respect of any of these matters.


--------------------------------------------------------------------------------

Agency Division Separate

21.13   In acting as agent hereunder for the Lenders, the Agent shall be
regarded as acting through its agency division which shall be treated as a
separate entity from any other of its divisions or departments and,
notwithstanding the foregoing provisions of this Clause 21, any information
received by some other division or department of the Agent may be treated as
confidential and shall not be regarded as having been given to the Agent’s
agency division.

Declaration of Agent as Security Trustee

21.14   The Agent hereby declares that it shall hold:

(a)  all rights, titles and interests that may hereafter be mortgaged, charged,
assigned or otherwise secured in favour of the Agent by or pursuant to the
Finance Documents;    (b)  the benefit of all representations, covenants,
guarantees, indemnities and other contractual provisions given in favour of the
Agent (other than any such benefits given to the Agent solely for its own
benefit) by or pursuant to the Finance Documents (other than this Agreement);
and    (c)  all proceeds of the security referred to in paragraph (a) above and
of the enforcement of the benefits referred to in paragraph (b) above,


on trust for itself and the other Finance Parties from time to time.

Such declaration shall remain valid notwithstanding that the Agent may on the
date hereof or at any other time be the sole Finance Party; for the avoidance of
doubt, however, such declaration shall, in such case, be deemed repeated on each
date on which the Agent ceases to be the sole Finance Party.

Each of the parties hereto agrees that the obligations, rights and benefits
vested or to be vested in the Agent as trustee as aforesaid by the Finance
Documents or any document entered into pursuant thereto shall (as well before as
after enforcement) be performed and (as the case may be) exercised by the Agent
in accordance with the provisions of this Clause 21.

Powers and Discretions

21.15   The Agent shall have all the powers and discretions conferred upon
trustees by the Trustee Act 1925 (to the extent not inconsistent herewith) and
by way of supplement it is expressly declared as follows:

(a)  the Agent shall be at liberty to place any of the Finance Documents and any
other instruments, documents or deeds delivered to it pursuant thereto or in
connection therewith for the time being in its possession in any safe deposit,
safe or receptacle selected by the Agent or with any Lender, any company whose
business includes undertaking the safe custody of documents or any firm of
lawyers of good repute;



--------------------------------------------------------------------------------

(b)  the Agent may, whenever it thinks fit, delegate by power of attorney or
otherwise to any person or persons or fluctuating body of persons all or any of
the rights, trusts, powers, authorities and discretions vested in it by any of
the Finance Documents and such delegation may be made upon such terms and
subject to such conditions (including the power to sub-delegate) and subject to
such regulations as the Agent may think fit and the Agent shall not be bound to
supervise, or be in any way responsible for any loss incurred by reason of any
misconduct or default on the part of, any such delegate (or sub-delegate);   
(c)  notwithstanding anything else herein contained, the Agent may refrain from
doing anything which would or might in its opinion be contrary to any Law of any
jurisdiction or any directive or regulation of any agency of any state or which
would or might otherwise render it liable to any person and may do anything
which is, in its opinion, necessary to comply with any such Law, directive or
regulation;    (d)  save in the case of gross negligence or wilful misconduct,
the Agent and every attorney, agent, delegate, sub-delegate and any other person
appointed by any of them under any of the Finance Documents may indemnify itself
or himself out of the security held by the Agent against all liabilities, costs,
fees, charges, losses and expenses incurred by any of them in relation to or
arising out of the taking or holding of any of the security constituted by, or
any of the benefits provided by, any of the Finance Documents, in the exercise
or purported exercise of the rights, trusts, powers and discretions vested in
any of them or in respect of any other matter or thing done or omitted to be
done in any way relating to any of the Finance Documents or pursuant to any Law
or regulation; and    (e)  without prejudice to the provisions of any of the
Finance Documents, the Agent shall not be under any obligation to insure any
property or to require any other person to maintain any such insurance and shall
not be responsible for any loss which may be suffered by any person as a result
of the lack of or inadequacy or insufficiency of any such insurance.


Liability

21.16   The Agent shall not be liable for any failure:

(a)  to require the deposit with it of any deed or document certifying,
representing or constituting the title of the Account Party to any of the
property mortgaged, charged, assigned or otherwise encumbered by or pursuant to
any of the Finance Documents;    (b)  to obtain any licence, consent or other
authority for the execution, delivery, validity, legality, adequacy,
performance, enforceability or admissibility in evidence of any of the Finance
Documents;    (c)  to register or notify any deed or document mentioned at
paragraph (a) above in accordance with the provisions of any of the documents of
title of the Account Party;



--------------------------------------------------------------------------------

(d)  to effect or procure registration of or otherwise protect any of the
security created by any of the Finance Documents by registering the same under
any applicable registration Laws in any territory or otherwise by registering
any notice, caution or other entry prescribed by or pursuant to the provisions
of relevant Laws;    (e)  to take or to require the Account Party to take any
steps to render the security created or purported to be created by or pursuant
to any of the Finance Documents effective or to secure the creation of any
ancillary charge under the Laws of any jurisdiction; or    (f)  to require any
further assurances in relation to any of the Finance Documents.


Title to Security etc.

21.17   The Agent may accept without enquiry, requisition or objection such
right and title as the Account Party may have to the property belonging (or
purportedly belonging) to it (or any part thereof) which is the subject matter
of any of the Finance Documents and shall not be bound or concerned to
investigate or make any enquiry into the right or title of the Account Party to
such property (or any part thereof) or, without prejudice to the foregoing, to
require the Account Party to remedy any defect in the Account Party’s right or
title as aforesaid.

New Security Trustee

21.18   The Agent may at any time appoint any person (whether or not a trust
corporation) to act either as a separate trustee or as a co-trustee jointly with
the Agent:

(a)  if the Agent considers such appointment to be in the interests of the
Lenders; or    (b)  for the purposes of conforming to any legal requirements,
restrictions or conditions which the Agent deems relevant for the purposes of
the Finance Documents and the Agent shall give prior notice to the Account Party
and the Lenders of any such appointment.


Any person so appointed shall (subject to the provisions of the Finance
Documents) have such powers, authorities and discretions and such duties and
obligations as shall be conferred or imposed or such person by the instrument of
appointment and shall have the same benefits under this Clause 21 as the Agent.

The Agent shall have power in like manner to remove any person so appointed.

Such reasonable remuneration as the Agent may pay to any person so appointed,
and any costs, charges and expenses incurred by such person in performing its
functions pursuant to such appointment, shall for the purposes hereof be treated
as costs, charges and expenses incurred by the Agent under the Finance
Documents.

Perpetuity Period

21.19   The perpetuity period under the rule against perpetuities if applicable
to the trusts constituted in this Clause 21 and the other Finance Documents
shall be the


--------------------------------------------------------------------------------

period of eighty years from the date of this Agreement and, subject thereto, if
the Agent determines that all of the obligations of the Account Party under any
of the Finance Documents have been fully and unconditionally discharged, such
trusts shall be wound up.

Lender Representations

21.20   Each Lender represents to the Agent on the date of issue of each Letter
of Credit that:

(a)  the execution and delivery of each Letter of Credit by the Agent on the
Lender’s behalf has been duly authorised by all necessary action on the part of
the Lender; and    (b)  the obligations of the Lender under each Letter of
Credit constitute its legal, valid and binding obligations.


Letters of Credit

21.21   Each Lender shall, (a) pro rata according to its respective Commitment,
indemnify the Agent against any and all liabilities, costs and expenses which
the Agent may incur otherwise than by reason of its own gross negligence or
wilful misconduct (in its capacity as Agent) as a result of the execution and
delivery of any Letter of Credit and any documents executed and delivered by the
Agent in connection therewith; and (b) inform the Agent promptly if at any time
the collateral securing the repayment of any amounts payable under any Letter of
Credit comprises directly or indirectly a security interest over a principal
private residence.

22.  NOTICES


Except in the case of notices and other communications expressly permitted to be
given by telephone, all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(a)  if to any Obligor, to:


XL Capital Ltd
XL House
One Bermudiana Road
Hamilton HM 11
Bermuda

Fax:   1 441 295 4867
Attention:   Paul Giordano

(b)  if to the Agent:


2nd Floor
4 Harbour Exchange Square
London E14 9GE


--------------------------------------------------------------------------------

Fax:   44 207 500 4482/4484
Attention:   Loans Agency

(c)  if to a Lender, to it at its address (or facsimile number) on the signature
pages of this Agreement, or such other address as it shall notify to the Agents
and the Account Party.


Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto (or, in the
case of any such change by a Lender, by notice to the Account Party and the
Agent). All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt.

23.  WAIVERS AND AMENDMENTS


No Deemed Waivers

23.1   No failure or delay by any Finance Party in exercising any right or power
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. No waiver of any provision
of this Agreement or consent to any departure by an Obligor therefrom shall in
any event be effective unless the same shall be permitted by Clause 23.3
(Amendments), and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the issuance of a Letter of Credit shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.

Remedies Cumulative

23.2   The rights and remedies of the Finance Parties hereunder are cumulative
and are not exclusive of any rights or remedies that they would otherwise have.

Amendments

23.3   Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligors and the Majority Lenders or by the Obligors and the Agent with
the consent of the Majority Lenders; PROVIDED that no such agreement shall:

(a)   increase the Commitment of any Lender without the written consent of such
Lender,    (b)   reduce the amount of any reimbursement obligation of the
Account Party in respect of any LC Disbursement or reduce the rate of interest
thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby,    (c)   postpone the scheduled date for
reimbursement of any LC Disbursement, or any interest thereon, or any fees
payable hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of



--------------------------------------------------------------------------------

    expiration of any Commitment or any Letter of Credit (other than an
extension thereof pursuant to Clause 4), without the written consent of each
Lender affected thereby,    (d)   change Clause 15.4 (Pro Rata Treatment) or
15.5 (Sharing of Payments By Lenders) without the consent of each Lender
affected thereby,    (e)   release any of the Guarantors from any of their
guarantee obligations under Clause 16 (Guarantee and Indemnity) without the
written consent of each Lender,    (f)  release any security granted by the
Account Party pursuant to Clause 19.8 (Ratings Downgrade) or 20.1 (Events of
Default) without the written consent of each Lender, and    (g)   change any of
the provisions of this Clause or the percentage in the definition of the term
Majority Lenders or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;


and PROVIDED FURTHER that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Agent hereunder without the prior written
consent of the Agent.

24.  COSTS AND EXPENSES


24.1   The Account Party shall pay:

(a)  all reasonable out-of-pocket expenses and charges incurred by the Agent
and/or the Arranger (together with VAT or any similar tax thereon and including
the reasonable fees, charges and disbursements of counsel for the Agent) in
connection with the syndication of the credit facilities provided for herein,
the negotiation, preparation, execution and administration of the Finance
Documents (subject to the terms of the Commitment Letter) or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated);    (b)  all
reasonable out-of-pocket expenses incurred by the Agent, the Security Trustee or
any Lender, (together with VAT or any similar tax thereon and including the
reasonable fees, charges and disbursements of one legal counsel for the Agent
and one legal counsel for the Lenders), in connection with the preservation
and/or enforcement or protection of its rights in connection with the Finance
Documents, including its rights under this Clause, or in connection with Letters
of Credit issued hereunder, including in connection with any workout,
restructuring or negotiations in respect thereof.


Stamp Duty

24.2   The Account Party shall pay all transfer, stamp, documentary or other
similar taxes, assessments or charges levied by any governmental or revenue
authority in respect of this Agreement or any other document referred to herein.


--------------------------------------------------------------------------------

25.  INDEMNITIES


Currency Indemnity

25.1(a)   If:

 (i)  any amount payable by the Account Party under or in connection with this
Agreement is received by any Finance Party in a currency (the Payment Currency)
other than that agreed in this Agreement (the Agreed Currency) whether as a
result of any judgement or order or the enforcement thereof, the liquidation of
the payer or otherwise; and     (ii)  the amount produced by converting the
Payment Currency so received into the Agreed Currency is less than the relevant
amount of the Agreed Currency.


   then the Account Party shall, as an independent obligation, indemnify such
Finance Party for the deficiency and any loss sustained as a result. Such
conversion shall be made at such prevailing rate of exchange, on such date and
in such market as is determined by such Finance Party (acting reasonably) as
being most appropriate for the conversion. The Account Party shall in addition
pay the costs of the conversion.    (b)  The Account Party waives any right it
may have in any jurisdiction to pay any amount under this Agreement in a
currency other than that in which it is expressed to be payable in this
Agreement.


Other Indemnities

25.2   The Obligors shall indemnify the Agent and each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
Indemnitee) against, and to hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of:

(a)  the execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby;     (b)  any Letter of Credit or the use of
any thereof (including any refusal by any Lender to honour a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit);    (c) 
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses result from
or arise out of the gross negligence or wilful misconduct of such Indemnitee.



--------------------------------------------------------------------------------

Reimbursement by Lenders

25.3   To the extent that the Obligors fail to pay any amount required to be
paid by them to the Agent under Clauses 25 (Costs and Expenses) or 25.1
(Currency Indemnity) and 25.2 (Other Indemnities), each Lender severally agrees
to pay to the Agent such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount; PROVIDED that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent in its capacity as such.

26.  ALTERATION TO THE PARTIES


Successors

26.1   The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby.

Assignments and Transfers by the Account Party

26.2   The Account Party shall not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of each Lender
(and any attempted assignment or transfer by the Account Party without such
consent shall be null and void).

Transfers by Lenders.

26.3(a) Any Lender (the Transferor) may at any time transfer to another Approved
Credit Institution (the Transferee) all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment)
and under any Letter of Credit to which it is a party; PROVIDED THAT:


 (i)  except in the case of an transfer to a Lender or a Lender Affiliate, each
of the Account Party and the Agent must give their prior written consent to such
assignment (which consent shall not be unreasonably withheld or delayed);   
 (ii)  except in the case of an transfer to a Lender or a Lender Affiliate or a
transfer of the entire remaining amount of the Transferor’s Commitment, the
amount of the Commitment of the Transferor subject to each such transfer
(determined as of the date of the Transfer Certificate) shall not be less than
£3,000,000 unless each of the Account Party and the Agent otherwise consent;   
 (iii)  a transfer of obligations shall only be effective if the Transferee has
confirmed to the Agent and the Account Party prior to the transfer taking effect
that it undertakes to be bound by the terms of this Agreement as Lender in form
and substance reasonably satisfactory to the Agent and the Account Party; and on
any such transfer being made the Transferor shall be relieved of its obligations
to the extent they are transferred to the Transferee;



--------------------------------------------------------------------------------

 (iv)  the Transferee, if it shall not be a Lender, shall deliver relevant
contact, notice and account details to the Agent (with a copy to the Account
Party);


  PROVIDED FURTHER that any consent of the Account Party otherwise required
under this paragraph shall not be required if an Event of Default under
Clause 20.1(a), (e) or (f) has occurred and is continuing. Upon transfer
pursuant to Clause 26.4, from and after the last to occur of (i) the effective
date specified in each Transfer Certificate; and (ii) the cancellation of a
Letter of Credit and the issue of a new Letter of Credit with the Transferee
identified as an Issuing Lender, the Transferee thereunder shall be a party
hereto and, to the extent of the lesser of the interest assigned by such
Transfer Certificate and the Transferee’s participation as an Issuing lender of
a re-issued Letter of Credit (the Transferred Interest), have the rights and
obligations of a Lender under this Agreement, and the Transferor thereunder
shall, to the extent of the Transferred Interest, be released from its
obligations under this Agreement (and, in the case of Transfer Certificate
covering all of the Transferor’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Clauses 12 (Increased Costs), 10 (Taxes) 24 (Costs and
Expenses) and 25 (Indemnities)). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Clause 26.7 (Participations).        Notwithstanding anything to the contrary
contained herein, any Lender (a Granting Lender) may grant to a special purpose
vehicle (an SPV) of such Granting Lender, identified as such in writing from
time to time by the Granting Lender to the Agent and the Account Party, the
option to provide to the Account Party all or any part of any LC Disbursement
that such Granting Lender would otherwise be obligated to make to the Account
Party pursuant to Clause 2.1, PROVIDED that (i) nothing herein shall constitute
a commitment by any SPV to make any LC Disbursement, (ii) if an SPV elects not
to exercise such option or otherwise fails to provide all or any part of such LC
Disbursement, the Granting Lender shall be obligated to make such LC
Disbursement pursuant to the terms hereof and (iii) the Account Party may bring
any proceeding against either or both the Granting Lender or the SPV in order to
enforce any rights of the Account Party hereunder; and (iv) the SPV shall agree
to the terms of Clause 30.2 (Confidentiality). The making of an LC Disbursement
by an SPV hereunder shall utilise the Commitment of the Granting Lender to the
same extent, and as if, such LC Disbursement were made by the Granting Lender.
Each party hereto hereby agrees that no SPV shall be liable for any payment
under this Agreement for which a Lender would otherwise be liable, for so long
as, and to the extent, the related Granting Lender makes such payment. In
furtherance of the foregoing, each party hereto hereby agrees (which agreement
shall survive the termination of this Agreement) that, prior to the date that is
one year and one day after the payment in full of all outstanding commercial
paper or other senior indebtedness of any SPV, it will not institute against, or
join any other person in instituting against, such SPV any bankruptcy,
reorganisation, arrangement,



--------------------------------------------------------------------------------

    insolvency or liquidation proceedings or similar proceedings under the Laws
of the United States or any State thereof arising out of any claim against such
SPV under this Agreement. In addition, notwithstanding anything to the contrary
contained in this Clause, any SPV may with notice to, but without the prior
written consent of, the Account Party or the Agent and without paying any
processing fee therefor, assign all or a portion of its interests in any Letter
of Credit to its Granting Lender or to any financial institutions (consented to
by the Account Party and the Agent) providing liquidity and/or credit support
(if any) with respect to commercial paper issued by such SPV to issue such
Letters of Credit and such SPV may disclose, on a confidential basis,
confidential information with respect to any Account Party and its Subsidiaries
to any rating agency, commercial paper dealer or provider of a surety, guarantee
or credit liquidity enhancement to such SPV. This paragraph may not be amended
without the consent of any SPV at the time holding LC Disbursements under this
Agreement.     (b)  On each occasion a Transferor assigns, transfers or novates
any of its rights and/or obligations under this Agreement, the Transferee
(unless it is already a Lender or a Lender Affiliate immediately prior to the
transfer) shall ensure that the Agent has notice of the same and shall, on the
date the assignment, transfer and/or novation takes effect, pay to the Agent for
its own account a fee of £1,000.    (c)  Neither a Transferor nor any other
Finance Party is responsible to a Transferee for:


 (i)  the execution, genuineness, validity, enforceability or sufficiency of any
Finance Documents or any other document;     (ii)  the collectability of amounts
payable under any Finance Documents or the financial condition of or the
performance of its obligations under the Finance Documents by any Obligor; or   
 (iii)  the accuracy of any statements or information (whether written or oral)
made in or in connection with or supplied in connection with any Finance
Documents.


(d)  Each Transferee confirms to the Transferor and the other Finance Parties
that it:


 (i)  has made its own independent investigation and assessment of the financial
condition and affairs of each Obligor and its related entities in connection
with its participation in this Agreement and has not relied exclusively on any
information provided to it by the Transferor or any other Finance Party in
connection with any Finance Documents; and     (ii)  will continue to make its
own independent appraisal of the creditworthiness of each Obligor and its
related entities for so long as there are any Commitments or LC Exposures under
this Agreement.


(e)  Nothing in any Finance Document obliges a Transferor to:



--------------------------------------------------------------------------------

 (i)  accept a re-transfer from an Transferee of any of the rights and/or
obligations assigned, transferred or novated under this clause; or     (ii) 
support any losses incurred by the Transferee by reason of the non-performance
by any Obligor of its obligations under any Finance Document or otherwise.


26.4   Transfer Procedure:

(a)  A novation is effected if:


 (i)  the Transferor and the Transferee deliver to the Agent a duly completed
Transfer Certificate executed by the Transferor and the Transferee; and   
 (ii)  the Agent executes it.


(b)  Each Party (other than the Transferor and the Transferee) irrevocably
authorises the Agent to execute any duly completed Transfer Certificate on its
behalf.    (c)  To the extent that they are expressed to be the subject of the
novation in the Transfer Certificate:


 (i)  the Transferor and the other Parties (the existing Parties) will be
released from their obligations to each other under the Finance Documents (the
discharged obligations);     (ii)  the Transferee and the existing Parties will
assume obligations towards each other under the Finance Documents which differ
from the discharged obligations only insofar as they are owed to or assumed by
the Transferee instead of the Transferor;      (iii)  the rights of the
Transferor against the existing Parties under the Finance Documents and vice
versa (the discharged rights) will be cancelled; and     (iv)  the Transferee
and the existing Parties will acquire rights against each other under the
Finance Documents which differ from the discharged rights only insofar as they
are exercisable by or against the Transferee instead of the Transferor,


    all on the date specified in the proviso to Clause 26.3(a).


Right to substitute single Lender

26.5   If:

(a)  any sum payable to any Finance Party by the Account Party is required to be
increased under Clause 10 (Taxes); or



--------------------------------------------------------------------------------

(b)  any Lender claims indemnification from the Account Party under Clause 12.1
(Increased Costs); or    (c)  a Lender’s Available Commitment has been reduced
to zero pursuant to Clause 13(b) (Illegality),


the Account Party may give the Agent notice of its intention to arrange the
substitution of that Lender with a new bank or financial institution.

On receipt of a notice from the Account Party referred to above, the Lender
shall use its best endeavours to promptly assign or transfer all of its rights
and obligations under this Agreement to an Approved Credit Institution nominated
by the Account Party. Such transfer will be effected in accordance with
Clause 26.4 (Transfer Procedure) and the consideration for such transfer shall
be an amount equal to the sum of all amounts accrued and owing by the Account
Party to the transferring Lender as calculated on the date of transfer.

Reference Banks

26.6   If a Reference Bank ceases to be one of the Lenders, the Agent shall (in
consultation with the Account Party) appoint another Lender or an affiliate of a
Lender to replace that Reference Bank.

Participations

26.7   Any Lender may sell participations to one or more Lenders or other
entities (a Participant) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Credit Documents (including all
or a portion of its Commitment); PROVIDED that:

(a)  any such participation sold to a Participant which is not a Lender or a
Lender Affiliate shall be made only with the consent (which in each case shall
not be unreasonably withheld) of the Account Party and the Agent, unless an
Event of Default under Clause 20.1(a), (e) or (f) has occurred and is
continuing, in which case the consent of the Account Party shall not be
required;    (b)   such Lender’s obligations under this Agreement and the other
Finance Documents shall remain unchanged;    (c)  such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations;     (d)   the Account Party, the Agent, the Security Trustee and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
the other Finance Documents; and    (e)  the Participant shall agree to the
terms of Clause 30.2 (Confidentiality).


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and the other Finance Documents and to approve any
amendment, modification or waiver


--------------------------------------------------------------------------------

of any provision of this Agreement or the other Finance Documents; PROVIDED that
such agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Clause 23.3 (Amendments) that affects such
Participant. Subject to Clause 26.8 (No Increased Costs), the Obligors agree
that each Participant shall be entitled to the benefits of Clauses 12 (Increased
Costs) and 10 (Taxes) to the same extent as if it were a Lender and had acquired
its interest by assignment pursuant to Clause 26.3 (Transfers by Lenders).

No Increased Costs

26.8   No Participant or Transferee shall be entitled to receive any greater
payment under Clause 12 (Increased Costs) and 10 (Taxes) than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant or the Lender interest transferred.

Certain Pledges

26.9   Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, and this Clause shall not apply to any such pledge or assignment of a
security interest; PROVIDED that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such assignee for such Lender as a party hereto.

No Transfers to any Account Party or Affiliates

26.10   Anything in this Clause to the contrary notwithstanding, no Lender may
assign or participate any interest in any LC Exposure held by it hereunder to
any Obligor or any of its Affiliates or Subsidiaries without the prior consent
of each Lender.

Maintenance of Register by the Agent

26.11   The Agent, acting for this purpose as an agent of the Account Party,
shall maintain at one of its offices in London a copy of each Transfer
Certificate delivered to it and a register of the names and addresses of the
Lenders, and the Commitment of, and principal amount of the LC Disbursements
owing to, each Lender pursuant to the terms hereof from time to time (the
Register). The entries in the Register shall be conclusive, and the Account
Party, the Agent, the Security Trustee and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by any Account Party
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

27.  SET OFF


Right of Set-off

If an Event of Default shall have occurred and be continuing, each Finance Party
is hereby authorised at any time and from time to time, to the fullest extent
permitted by Law, to set off and apply any and all deposits in any currency
(general or special, time


--------------------------------------------------------------------------------

or demand, provisional or final) at any time held and other indebtedness in any
currency at any time owing by such Finance Party to or for the credit or the
account of any Obligor against any of and all the obligations of such Obligor
now or hereafter existing under this Agreement held by such Finance Party,
irrespective of whether or not such Finance Party shall have made any demand
under this Agreement and although such obligations may be unmatured. The rights
of each Finance Party under this Clause are in addition to other rights and
remedies (including other rights of set-off) which such Finance Party may have.
The relevant Finance Party may effect any appropriate currency exchanges to
implement such set-off.

28.  MISCELLANEOUS PROVISIONS


Certificates

28.1   Any determination or notification by the Agent or any other Finance Party
concerning any rate or amount under the Finance Documents shall, in the absence
of manifest error, be conclusive evidence as to that matter.

Survival

28.2   All covenants, agreements, representations and warranties made by the
Account Party herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the issuance of any Letters of Credit, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as any
fee or any other amount payable under this Agreement is outstanding and unpaid
or any Letter of Credit is outstanding and so long as the Commitments have not
expired or terminated. The provisions of Clauses 12 (Increased Costs), 10
(Taxes), 24 (Costs and Expenses), 25 (Indemnities) and 21 (Agent) shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the expiration or termination of the Letters
of Credit and the Commitments or the termination of this Agreement or any
provision hereof.

Counterparts

28.3   This Agreement may be executed in counterparts (and by different parties
hereto on separate counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute one and the same
instrument.

Entire Agreement

28.4   This Agreement and the other Finance Documents constitute the entire
contract between the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.


--------------------------------------------------------------------------------

Severability

28.5   Any provision of this Agreement or any other Finance Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof. The invalidity of a particular provision in a
particular jurisdiction shall not invalidate such provision in any other
jurisdiction. To the extent permitted by applicable Law, each Obligor hereby
waives any provision of Law which renders any provision of the Finance Documents
prohibited or unenforceable in any respect.

29.  GOVERNING LAW AND JURISDICTION


Governing Law

29.1   This Agreement shall be construed in accordance with and governed by
English law.

Jurisdiction

29.2(a) All the parties agree that the courts of England are, subject to
Clause 29.2(b) and (c) below, to have jurisdiction to settle any disputes which
may arise in connection with the creation, validity, effect, interpretation or
performance of, or the legal relationships established by, this Agreement
(including, without limitation, claims for set-off or counterclaim) or otherwise
arising in connection with this Agreement and for such purposes irrevocably
submit to the jurisdiction of the English courts;    (b)  notwithstanding the
agreement in (a) above, each of the Finance Parties shall retain the right to
bring proceedings in any other court which has jurisdiction whether by virtue of
the Convention on Jurisdiction and the Enforcement of Judgments signed on
27 September 1968 (as from time to time amended and extended) or by virtue of
the Convention on Jurisdiction and the Enforcement of Judgments signed on
16 September 1988 (from time to time amended and extended) or otherwise;    
(c)  with respect to the courts agreed in paragraphs (a) and (b) above, each of
the Parties irrevocably waives any objections on the ground of venue or forum
non conveniens or any similar ground;    (d)  each of the Parties irrevocably
agrees that a judgment or order of any court referred to in this clause in
connection with this Agreement is conclusive and binding on it and may be
enforced against it in the courts of any other jurisdiction; and    (e)  each of
the Parties irrevocably consents to service of process by mail or in any other
manner permitted by the relevant Law.


Agent for Service of Process

29.3   Each Obligor shall at all times maintain an agent for service of process
and any other documents in proceedings in England or any other proceedings in


--------------------------------------------------------------------------------

connection with this Agreement. Such agent shall be XL London Market Limited of
XL House, 34 Leadenhall Street, London EC3A 1AX and any writ, judgment or other
notice of legal process shall be sufficiently served on the relevant Obligor if
delivered to such agent marked for the attention of the Finance Director at its
address for the time being. Each Obligor undertakes not to revoke the authority
of the above agent without promptly appointing a successor and notifying the
Agent thereof.

Waiver of Immunities

29.4   To the extent that any Obligor has or hereafter may acquire any immunity
from jurisdiction of any court or from any legal process (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
or execution, on the ground of sovereignty or otherwise) with respect to itself
or its property, it hereby irrevocably waives, to the fullest extent permitted
by applicable Law, such immunity in respect of its obligations under the Finance
Documents.

30.  TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY


Treatment of Certain Information

30.1   Each of the Obligors acknowledges that from time to time financial
advisory, investment banking and other services may be offered or provided to
any Obligor or one or more of their Subsidiaries (in connection with this
Agreement or otherwise) by any Lender or by one or more subsidiaries or
affiliates of such Lender and each of the Obligors hereby authorises each Lender
to share any information delivered to such Lender by such Obligor and its
Subsidiaries pursuant to this Agreement, or in connection with the decision of
such Lender to enter into this Agreement, to any such subsidiary or affiliate,
it being understood that (a) any such information shall be used only for the
purpose of advising the Obligor or preparing presentation materials for the
benefit of the Obligor and (b) any such subsidiary or affiliate receiving such
information shall be bound by Clause 30.2 (Confidentiality) as if it were a
Lender hereunder. Such authorisation shall survive the expiration or termination
of the Letters of Credit and the Commitments or the termination of this
Agreement or any provision hereof.

Confidentiality

30.2   Each of the Finance Parties agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed:

(a)   to its and its Affiliates’ directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential);    (b)   to the extent requested by any regulatory authority
having jurisdiction over the Agent or any Lender;    (c)   to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process;



--------------------------------------------------------------------------------

(d)   to any other party to this Agreement;    (e)   in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder;    (f)   subject to an
agreement in writing containing provisions substantially the same as those of
this paragraph and for the benefit of the Obligor, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
any Obligor and its obligations;    (g)   with the consent of the Obligor; or
    (h)   to the extent such Information (i) becomes publicly available other
than as a result of a breach of this Clause 30.2 or (ii) becomes available to
the Agent or any Lender on a non-confidential basis from a source other than an
Obligor.


For the purposes of this Clause, Information means all information received from
an Obligor relating to an Obligor or its business, other than any such
information that is available to the Finance Parties on a non-confidential basis
prior to disclosure by such Obligor; PROVIDED that, in the case of information
received from an Obligor after the date hereof, such information is clearly
identified at the time of delivery as confidential. Any Person required to
maintain the confidentiality of Information as provided in this Clause shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Notwithstanding the foregoing, each of the Finance Parties agree that they will
not trade the securities of any of the Obligors based upon non-public
Information that is received by them.

30.3   Notwithstanding anything in this Agreement to the contrary, the Agent,
the Lenders and the Account Party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons, without
limitation of any kind, the U.S. tax treatment and U.S. tax structure of the
transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to such person
relating to such tax treatment or tax structure, other than any information for
which nondisclosure is reasonably necessary in order to comply with applicable
securities laws, and except that, with respect to any document or similar item
that in either case contains information concerning the U.S. tax treatment or
U.S. tax structure of such transactions as well as other information, this
paragraph shall only apply to such portions of the document or similar item that
relate to such tax treatment or tax structure

31.  THIRD PARTY RIGHTS


A person who is not a party to this Agreement shall have no rights under the
Contracts (Rights of Third Parties) Act 1999 to enforce any of its terms.


--------------------------------------------------------------------------------

IN WITNESS whereof the parties hereto have caused this Agreement to be duly
executed on the date first written above.

IN WITNESS WHEREOF, XL CAPITAL LTD has caused this Agreement to be duly executed
as a Deed by an authorised officer on the day and year first above written.

Account Party

EXECUTED as a DEED
for and on behalf of XL CAPITAL LTD

By:    MICHAEL SIESE and JERRY DE ST. PAER

In the presence of:    CANDIDA MEDEIROS

Guarantors

EXECUTED as a DEED
for and on behalf of XL CAPITAL LTD

By:    MICHAEL SIESE and JERRY DE ST. PAER

In the presence of:    CANDIDA MEDEIROS

SIGNED for and on behalf of X.L. AMERICA, INC.

By:    CHARLES BARR

Title:   SENIOR VICE PRESIDENT, GENERAL COUNSEL & SECRETARY

SIGNED for and on behalf of XL INSURANCE (BERMUDA) LTD

By:    CHRISTOPHER A. COELHO

Title:   SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER

SIGNED for and on behalf of XL RE LTD

By:    JAMES O’SHAUGHNESSY

Title:   SENIOR VICE PRESIDENT AND CHIEF FINANCIAL OFFICER


--------------------------------------------------------------------------------

Agent

SIGNED for and on behalf of CITIBANK INTERNATIONAL PLC

By:   PAUL GIBBS     Address:  Citigroup Centre
33 Canada Square
Canary Wharf
London E14 5LB    Fax:  020 7500 4482/4484 Tel:  020 7500 4712 Attention:  Loans
Agency


Arranger

SIGNED for and on behalf of CITIGROUP GLOBAL MARKETS LIMITED

By:   PAUL GIBBS    Address:  Citigroup Centre
33 Canada Square
Canary Wharf
London E14 5LB    Fax:  020 7986 8275 Tel:  020 7986 7569 Attention:  Pareejat
Singhal


Security Trustee

SIGNED for and on behalf of CITIBANK INTERNATIONAL PLC

By:   PAUL GIBBS    Address:  Citigroup Centre
33 Canada Square
Canary Wharf
London E14 5LB     Fax:  020 7500 4482/4484 Tel:  020 7500 4712 Attention: 
Loans Agency



--------------------------------------------------------------------------------

Lenders

SIGNED for and on behalf of CITIBANK, N.A.

By:   PAUL GIBBS    Address:  Citigroup Centre
33 Canada Square
Canary Wharf
London E14 5LB     Fax:  020 7500 5806 Tel:  020 7508 1826 Attention:  Loans
Processing Unit


SIGNED for and on behalf of BARCLAYS BANK PLC

By:   PAUL JOHNSON    Address:  1st Floor
54 Lombard Street
London EC3V 9EX     Fax:  020 7699 2407 Tel:  020 7699 3121 Attention:  Paul
Johnson


SIGNED for and on behalf of ING BANK, N.V, LONDON BRANCH

By:   MIKE SHARMAN and PAUL GALPIN    Address:  60 London Wall
London
EC2M 5TQ     Fax:  020 7767 7507 Tel:  020 7767 5902 Attention:  Nick Marchant



--------------------------------------------------------------------------------

SIGNED for and on behalf of CREDIT LYONNAIS NEW YORK BRANCH

By:  SEBASTIAN ROCCO    Address:  1301 Avenue of the Americas
NY 10019
USA     Fax:  001 212 261 7718 Tel:  001 212 261 3438 Attention:  Peter
Rasmussen


SIGNED for and on behalf of LLOYDS TSB BANK PLC

By:   SHARON BALCHIN    Address:  25 Gresham Street
London
EC2V 7HN     Fax:  0207 661 4967 Tel:  0207 661 4860 Attention:  James Boulden


SIGNED for and on behalf of THE ROYAL BANK OF SCOTLAND

By:   JOHN MALLETT    Address:  8th Floor
135 Bishopsgate
London EC2M 3UR     Fax:  020 7375 8109 Tel:  020 7375 8960 Attention:   John
Mallett


   